[pncpsa83118001.jpg]
EXECUTION VERSION PURCHASE AND SALE AGREEMENT Dated as of August 31, 2018 among
VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO, as Originators, APPLIED INDUSTRIAL
TECHNOLOGIES, INC., as Servicer, and AIT RECEIVABLES LLC, as Buyer



--------------------------------------------------------------------------------



 
[pncpsa83118002.jpg]
CONTENTS Clause Subject Matter Page ARTICLE I AGREEMENT TO PURCHASE AND SELL
........................................................... 2 SECTION 1.1
Agreement To Purchase and Sell
........................................................... 2 SECTION 1.2 Timing
of Purchases
...............................................................................
3 SECTION 1.3 Consideration for Purchases
................................................................... 3 SECTION
1.4 Contributions
..........................................................................................
3 SECTION 1.5 Purchase and Sale Termination Date
...................................................... 4 SECTION 1.6 Intention
of the Parties
........................................................................... 4
ARTICLE II PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
....................... 4 SECTION 2.1 Purchase Report
......................................................................................
4 SECTION 2.2 Calculation of Purchase Price
................................................................. 5 ARTICLE III
PAYMENT OF PURCHASE PRICE
...................................................................... 5 SECTION
3.1 Initial Purchase Price Payment
............................................................... 5 SECTION 3.2
Subsequent Purchase Price Payments
.................................................... 6 SECTION 3.3 Settlement as
to Specific Receivables and Dilution ............................... 7 SECTION
3.4 Reconveyance of Receivables
................................................................ 8 ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS; TERMINATION OF
ORIGINATORS...........................................................................................
8 SECTION 4.1 Conditions Precedent to Initial Purchase
................................................ 8 SECTION 4.2 Certification as
to Representations and Warranties ............................. 10 SECTION 4.3
Additional Originators
.......................................................................... 10
SECTION 4.4 Termination of Originators
................................................................... 11 SECTION
4.5 Addition or Removal of Excluded Obligors
......................................... 11 ARTICLE V REPRESENTATIONS AND
WARRANTIES OF THE ORIGINATORS ............ 12 SECTION 5.1 Organization and Good
Standing ......................................................... 12 SECTION
5.2 Due Qualification
.................................................................................
13 SECTION 5.3 Power and Authority; Due Authorization
............................................ 13 SECTION 5.4 Binding Obligations
............................................................................. 13
SECTION 5.5 No Conflict or Violation
....................................................................... 13
SECTION 5.6 Litigation and Other Proceedings
......................................................... 13 SECTION 5.7 No
Consents
.........................................................................................
14 SECTION 5.8 Names and Location
............................................................................. 14
SECTION 5.9 Investment Company Act; Volcker Rule
............................................. 14 i 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118003.jpg]
CONTENTS Clause Subject Matter Page SECTION 5.10 No Material Adverse Effect
................................................................. 14 SECTION
5.11 Accuracy of Information
...................................................................... 14
SECTION 5.12 Anti-Money Laundering/International Trade Law Compliance ..........
15 SECTION 5.13 Transaction Information
....................................................................... 15
SECTION 5.14 Compliance with Law
.......................................................................... 15
SECTION 5.15 Eligible Receivables
............................................................................. 15
SECTION 5.16 Bulk Sales Act
......................................................................................
15 SECTION 5.17 Taxes
....................................................................................................
15 SECTION 5.18 Opinions
...............................................................................................
15 SECTION 5.19 Other Transaction Documents
.............................................................. 15 SECTION 5.20
No Linked Accounts
............................................................................. 16
SECTION 5.21 Margin Regulations
..............................................................................
16 SECTION 5.22 Solvency
...............................................................................................
16 SECTION 5.23 Perfection Representations
................................................................... 16 SECTION
5.24 Ordinary Course of Business
................................................................ 17 SECTION 5.25
Tax Status
.............................................................................................
17 SECTION 5.26 Credit and Collection Procedures
......................................................... 17 SECTION 5.27
Servicing Programs
..............................................................................
17 SECTION 5.28 Servicing of Pool Receivables
.............................................................. 17 SECTION 5.29
Financial Condition
..............................................................................
17 SECTION 5.30 Valid Sale
.............................................................................................
17 SECTION 5.31 Good Title
.............................................................................................
18 SECTION 5.32 Reliance on Separate Legal Identity
..................................................... 18 SECTION 5.33 Adverse
Change in Receivables
........................................................... 18 SECTION 5.34 No
Fraudulent Conveyance
.................................................................. 18 SECTION
5.35 Nature of Pool Receivables
.................................................................. 18 SECTION
5.36 Enforceability of Contracts
.................................................................. 18 SECTION
5.37 Reaffirmation of Representations and Warranties by each Originator 19
ARTICLE VI COVENANTS OF THE ORIGINATORS
............................................................ 19 SECTION 6.1
Covenants
.............................................................................................
19 SECTION 6.2 Separateness Covenants
....................................................................... 25 ii
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118004.jpg]
CONTENTS Clause Subject Matter Page ARTICLE VII ADDITIONAL RIGHTS AND
OBLIGATIONS IN RESPECT OF RECEIVABLES
...........................................................................................................................
27 SECTION 7.1 Rights of the Buyer
...............................................................................
27 SECTION 7.2 Responsibilities of the Originators
....................................................... 27 SECTION 7.3 Further
Action Evidencing Purchases ..................................................
27 SECTION 7.4 Application of Collections
.................................................................... 28 SECTION
7.5 Performance of Obligations
.................................................................. 28 ARTICLE
VIII PURCHASE AND SALE TERMINATION EVENTS ......................................
28 SECTION 8.1 Purchase and Sale Termination Events
................................................ 28 SECTION 8.2 Remedies
..............................................................................................
30 ARTICLE IX INDEMNIFICATION
...........................................................................................
30 SECTION 9.1 Indemnities by the Originators
............................................................. 30 ARTICLE X
MISCELLANEOUS
...............................................................................................
33 SECTION 10.1 Amendments, etc
..................................................................................
33 SECTION 10.2 Notices, etc
...........................................................................................
33 SECTION 10.3 No Waiver; Cumulative Remedies
....................................................... 33 SECTION 10.4 Binding
Effect; Assignability
............................................................... 34 SECTION 10.5
GOVERNING LAW
............................................................................ 34
SECTION 10.6 Costs, Expenses and Taxes
................................................................... 34 SECTION
10.7 CONSENT TO JURISDICTION
......................................................... 35 SECTION 10.8 WAIVER
OF JURY TRIAL ................................................................
35 SECTION 10.9 Captions and Cross References; Incorporation by Reference
.............. 36 SECTION 10.10 Execution in Counterparts
.................................................................... 36 SECTION
10.11 Acknowledgment and Agreement
........................................................ 36 SECTION 10.12 No
Proceeding
......................................................................................
36 SECTION 10.13 Mutual Negotiations
............................................................................. 36
SECTION 10.14 Severability
...........................................................................................
37 SECTION 10.15 Limited Recourse
.................................................................................
37 SCHEDULES Schedule I List and Location of Each Originator Schedule II
Location of Books and Records of Originators iii 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118005.jpg]
CONTENTS Clause Subject Matter Page Schedule III Trade Names Schedule IV Notice
Addresses EXHIBITS Exhibit A Form of Purchase Report Exhibit B Form of
Subordinated Note Exhibit C Form of Joinder Agreement iv 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118006.jpg]
This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of August 31,
2018 is entered into among the VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO or
that become parties hereto from time to time pursuant to Section 4.3 hereof (the
“Originators” and each, an “Originator”), APPLIED INDUSTRIAL TECHNOLOGIES, INC.,
an Ohio corporation (“Applied Industrial”), as initial Servicer (as defined
below), and AIT RECEIVABLES LLC, a Delaware limited liability company (the
“Buyer”). BACKGROUND 1. The Buyer is a special purpose limited liability
company, all of the issued and outstanding membership interests of which are
owned by Applied Industrial. 2. The Originators generate Receivables in the
ordinary course of their businesses. 3. The Originators, in order to finance
their respective businesses, wish to sell (and/or, in the case of Applied
Industrial, contribute from time to time) Receivables and the Related Rights to
the Buyer, and the Buyer is willing to purchase and/or accept such Receivables
and the Related Rights from the Originators, on the terms and subject to the
conditions set forth herein. 4. The Originators and the Buyer intend each such
transaction to be a true sale or absolute contribution and conveyance of
Receivables and the Related Rights by each Originator to the Buyer, providing
the Buyer with the full benefits of ownership of the Receivables, and the
Originators and the Buyer do not intend the transactions hereunder to be
characterized as a loan from the Buyer to any Originator. 5. The Buyer intends
to pledge the Receivables and the Related Rights to the Administrative Agent
pursuant to the Receivables Financing Agreement. NOW, THEREFORE, in
consideration of the premises and the mutual agreements herein contained, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, agree as follows: DEFINITIONS Unless otherwise
indicated herein, capitalized terms used and not otherwise defined in this
Agreement are defined in Article I to the Receivables Financing Agreement, dated
as of the date hereof (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Financing Agreement”),
among the Buyer, as borrower, Applied Industrial, as initial Servicer (in such
capacity, the “Servicer”), the Persons from time to time party thereto as
Lenders and as Group Agents, and PNC Bank, National Association, as
Administrative Agent, and PNC Capital Markets LLC, as Structuring Agent. All
references hereto to months are to Fiscal Months unless otherwise expressly
indicated. All accounting terms not specifically defined herein shall be
construed in accordance with GAAP. All terms used in Article 9 of the UCC in the
State of New York, and not specifically defined herein, are used herein as
defined in such Article 9. Unless the context otherwise requires, “or” means



--------------------------------------------------------------------------------



 
[pncpsa83118007.jpg]
“and/or,” and “including” (and with correlative meaning “include” and
“includes”) means including without limiting the generality of any description
preceding such term. ARTICLE I AGREEMENT TO PURCHASE AND SELL SECTION 1.1
Agreement To Purchase and Sell. On the terms and subject to the conditions set
forth in this Agreement, each Originator, severally and for itself, agrees to
sell (and/or, in the case of Applied Industrial, contribute from time to time)
to the Buyer, and the Buyer agrees to purchase (and, in the case of a
contribution, accept) from such Originator, from time to time on or after the
Closing Date, but before the Purchase and Sale Termination Date (as defined in
Section 1.5), all of such Originator’s right, title and interest in and to: (a)
each Receivable of such Originator (other than the Receivables contributed by
Applied Industrial to the capital of the Buyer pursuant to Section 3.1(a)) that
existed and was owing to such Originator at the closing of such Originator’s
business on the Cut- Off Date (defined below); (b) each Receivable generated by
such Originator from and including the Cut- Off Date to but excluding the
Purchase and Sale Termination Date; (c) all of such Originator’s interest in any
goods (including returned goods), and documentation of title evidencing the
shipment or storage of any goods (including returned goods), the sale of which
gave rise to such Receivable; (d) all instruments and chattel paper that may
evidence such Receivable; (e) all other security interests or liens and property
subject thereto from time to time purporting to secure payment of such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise, together with all UCC financing statements or similar filings
relating thereto; (f) solely to the extent applicable to such Receivable, all of
such Originator’s rights, interests and claims under the related Contracts and
all guaranties, indemnities, insurance and other agreements (including the
related Contract) or arrangements of whatever character from time to time
supporting or securing payment of such Receivable or otherwise relating to such
Receivable, whether pursuant to the Contract related to such Receivable or
otherwise; (g) all books and records of such Originator to the extent related to
any of the foregoing, and all rights, remedies, powers, privileges, title and
interest (but not obligations), if any, in and to each Lock-Box and all
Collection Accounts, into which any Collections or other proceeds (as such term
is defined in the applicable UCC) with respect to such Receivables may be
deposited, and any related investment property acquired with any such
Collections or other proceeds (as such term is defined in the applicable UCC);
and (h) all Collections and other proceeds (as such term is defined in the
applicable UCC) of any of the foregoing that are or were received by such
Originator on or after the Cut-Off Date, including, without limitation, all
funds which either are received by such 2 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118008.jpg]
Originator, the Buyer, any Sub-Servicer or the Servicer from or on behalf of the
Obligors in payment of any amounts owed (including, without limitation, invoice
price, finance charges, interest and all other charges) in respect of any of the
above Receivables or are applied to such amounts owed by the Obligors
(including, without limitation, any insurance payments that such Originator, the
Buyer, any Sub-Servicer or the Servicer applies in the ordinary course of its
business to amounts owed in respect of any of the above Receivables, and net
proceeds of sale or other disposition of repossessed goods or other collateral
or property of the Obligors in respect of any of the above Receivables or any
other parties directly or indirectly liable for payment of such Receivables).
All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the Originators set forth in this Agreement. No obligation or
liability to any Obligor on any Receivable is intended to be assumed by the
Buyer hereunder, and any such assumption is expressly disclaimed. The property,
proceeds and rights described in clauses (c) through (h) above are herein
referred to as the “Related Rights”, and the Buyer’s foregoing commitment to
purchase Receivables and Related Rights is herein called the “Purchase
Facility.” As used herein, “Cut-Off Date” means (a) with respect to each
Originator party hereto on the date hereof, July 31, 2018, and (b) with respect
to any Originator that first becomes a party hereto after the date hereof, the
calendar day prior to the date on which such Originator becomes a party hereto
or such other date as the Buyer and such Originator agree to in writing. SECTION
1.2 Timing of Purchases. (a) Closing Date Purchases. Effective on the Closing
Date, each Originator hereby sells to the Buyer, and the Buyer hereby purchases,
such Originator’s entire right, title and interest in, to and under (i) each
Receivable (other than the Receivables contributed by Applied Industrial to the
capital of the Buyer pursuant to Section 3.1(a)) that existed and was owing to
such Originator on the Cut-Off Date, (ii) each Receivable generated by such
Originator from and including the Cut-Off Date, to and including the Closing
Date, and (iii) all Related Rights with respect thereto. (b) Subsequent
Purchases. After the Closing Date, until the Purchase and Sale Termination Date,
each Receivable and the Related Rights generated by each Originator shall be,
and shall be deemed to have been, sold by such Originator to the Buyer
immediately (and without further action) upon the creation of such Receivable
(other than the Receivables contributed by Applied Industrial to the capital of
the Buyer pursuant to Section 1.4). SECTION 1.3 Consideration for Purchases. On
the terms and subject to the conditions set forth in this Agreement, the Buyer
agrees to make Purchase Price payments to the Originators and to reflect all
capital contributions in accordance with Article III. SECTION 1.4 Contributions.
Applied Industrial may from time to time at its option, by notice to the Buyer
on or prior to the date of the proposed contribution, identify Receivables that
it proposes to contribute to the Buyer as a capital contribution. On the date of
and after 3 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118009.jpg]
giving effect to each contribution, the Buyer shall own the Receivables so
identified and contributed and all Related Rights. SECTION 1.5 Purchase and Sale
Termination Date. The “Purchase and Sale Termination Date” shall be the earlier
to occur of (a) the date the Purchase Facility is terminated pursuant to Section
8.2(a) and (b) the Payment Date immediately following the day on which the
Originators shall have given written notice to the Buyer, the Administrative
Agent and each Group Agent at or prior to 10:00 a.m. (New York City time) that
the Originators desire to terminate this Agreement. SECTION 1.6 Intention of the
Parties. It is the express intent of each Originator and the Buyer that each
conveyance by such Originator to the Buyer pursuant to this Agreement of the
Receivables, including without limitation, all Receivables, if any, constituting
accounts or general intangibles each as defined in the UCC, and all Related
Rights be construed as a valid and perfected sale or contribution and absolute
assignment (without recourse except as provided herein) of such Receivables and
Related Rights by such Originator to the Buyer (rather than the grant of a
security interest to secure a debt or other obligation of such Originator) and
that the right, title and interest in and to such Receivables and Related Rights
conveyed to the Buyer be prior to the rights of and enforceable against all
other Persons at any time, including, without limitation, lien creditors,
secured lenders, purchasers and any Person claiming through such Originator.
However, if, contrary to the mutual intent of the parties, any conveyance of
Receivables, including without limitation any Receivables constituting accounts
or general intangibles each as defined in the UCC, and all Related Rights is not
construed to be both a valid and perfected sale or contribution and absolute
assignment of such Receivables and Related Rights, and a conveyance of such
Receivables and Related Rights that is prior to the rights of and enforceable
against all other Persons at any time, including without limitation lien
creditors, secured lenders, purchasers and any Person claiming through such
Originator, then, it is the intent of such Originator and the Buyer that (i)
this Agreement also shall be deemed to be, and hereby is, a security agreement
within the meaning of the UCC and (ii) such Originator shall be deemed to have
granted to the Buyer as of the date of this Agreement, and such Originator
hereby grants to the Buyer a security interest in, to and under all of such
Originator’s right, title and interest in and to: (A) the Receivables and the
Related Rights now existing and hereafter created by such Originator transferred
or purported to be transferred hereunder, (B) all monies due or to become due
and all amounts received with respect thereto and (C) all books and records of
such Originator to the extent related to any of the foregoing. ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE SECTION 2.1 Purchase Report. On
the Closing Date and on each date when an Information Package is due to be
delivered under the Receivables Financing Agreement (each such date, a “Monthly
Purchase Report Date”), the Servicer shall deliver to the Buyer and each
Originator a report in substantially the form of Exhibit A (each such report
being herein called a “Purchase Report”) setting forth, among other things: (a)
Receivables purchased by the Buyer from each Originator on the Closing Date (in
the case of the Purchase Report to be delivered on the Closing Date); 4
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118010.jpg]
(b) Receivables purchased or accepted as a contribution by the Buyer from each
Originator during the Fiscal Month immediately preceding such Monthly Purchase
Report Date (in the case of each subsequent Purchase Report); and (c) the
calculations of reductions of the Purchase Price for any Receivables as provided
in Section 3.3 (a) and (b). SECTION 2.2 Calculation of Purchase Price. The
“Purchase Price” to be paid to each Originator in accordance with the terms of
Article III for the Receivables and the Related Rights that are purchased
hereunder from such Originator shall be determined in accordance with the
following formula: PP = OB x FMVD where: PP = Purchase Price for each Receivable
as calculated on the relevant Payment Date. OB = The Outstanding Balance of such
Receivable on the relevant Payment Date. FMVD = Fair Market Value Discount, as
measured on such Payment Date, which is equal to the quotient (expressed as
percentage) of (a) one, divided by (b) the sum of (i) one, plus (ii) the product
of (A) the Prime Rate on such Payment Date, times (B) a fraction, the numerator
of which is the Days’ Sales Outstanding (calculated as of the last day of the
Fiscal Month immediately preceding such Payment Date) and the denominator of
which is 365 or 366, as applicable. “Payment Date” means (i) the Closing Date
and (ii) each Business Day thereafter that the Originators are open for
business. “Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as
published in the “Money Rates” section of The Wall Street Journal or if such
information ceases to be published in The Wall Street Journal, such other
publication as determined by the Administrative Agent in its sole discretion.
ARTICLE III PAYMENT OF PURCHASE PRICE SECTION 3.1 Initial Purchase Price
Payment. (a) On the Closing Date, Applied Industrial shall and hereby does
contribute, to the capital of the Buyer, the Receivables having an aggregate
Outstanding Balance of fifteen million dollars ($15,000,000). 5 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118011.jpg]
(b) On the terms and subject to the conditions set forth in this Agreement, the
Buyer agrees to pay to each Originator the Purchase Price for the purchase to be
made from such Originator on the Closing Date (i) to the extent the Buyer has
unrestricted cash available therefor (and such payment is not prohibited by the
Receivables Financing Agreement), partially, in cash (in an amount to be agreed
between the Buyer and such Originator and set forth in the initial Purchase
Report) and (ii) the remainder by issuing a promissory note in the form of
Exhibit B to such Originator (each such promissory note, as it may be amended,
supplemented, endorsed or otherwise modified from time to time, together with
all promissory notes issued from time to time in substitution therefor or
renewal thereof in accordance with the Transaction Documents, each being herein
called a “Subordinated Note”) with an initial principal amount equal to the
remaining Purchase Price payable to such Originator not paid in cash. SECTION
3.2 Subsequent Purchase Price Payments. On each Payment Date subsequent to the
Closing Date, on the terms and subject to the conditions set forth in this
Agreement, the Buyer shall pay to each Originator the Purchase Price for the
Receivables and the Related Rights generated by such Originator since the
immediately preceding Payment Date in accordance with Section 1.2(b): (a) First,
in cash to the extent the Buyer has unrestricted cash available therefor (and
such payment is not prohibited under the Receivables Financing Agreement); and
(b) Second, to the extent any portion of the Purchase Price remains unpaid, the
principal amount outstanding under the applicable Subordinated Note shall be
automatically increased by an amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum increase in the
principal balance of the applicable Subordinated Note that could be made without
rendering the Buyer’s Net Worth less than the Required Capital Amount; provided,
however, that if more than one Originator is selling Receivables to the Buyer on
the date of such purchase, the Buyer shall make cash payments among the
Originators in such a way as to minimize to the greatest extent practicable the
aggregate principal amounts outstanding under the Subordinated Notes. “Net
Worth” has the meaning set forth under “Borrower’s Net Worth” in the Receivables
Financing Agreement. All amounts paid by the Buyer to any Originator in respect
of the Subordinated Note of such Originator shall be allocated first to the
payment of accrued and unpaid interest on the Subordinated Note of such
Originator and second to the repayment of the principal outstanding on the
Subordinated Note of such Originator to the extent of such outstanding principal
thereof as of the date of such payment before such amounts may be allocated for
any other purpose. The Servicer shall make all appropriate record keeping
entries with respect to each of the Subordinated Notes to reflect the foregoing
payments and payments and reductions made pursuant to Section 3.3, and the
Servicer’s books and records shall constitute rebuttable presumptive evidence of
the principal amount of, and accrued interest on, each of the Subordinated Notes
at any time. Each Originator hereby irrevocably authorizes the Servicer to 6
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118012.jpg]
mark the Subordinated Notes “CANCELED” and to return such Subordinated Notes to
the Buyer upon the final payment thereof after the occurrence of the Purchase
and Sale Termination Date. SECTION 3.3 Settlement as to Specific Receivables and
Dilution. (a) If, (i) on the day of purchase of any Receivable from an
Originator hereunder, any of the representations or warranties set forth in
Sections 5.15, 5.30, 5.31, 5.34, 5.35 or 5.36 are not true with respect to such
Receivable or (ii) as a result of any action or inaction (other than solely as a
result of the failure to collect such Receivable due to a discharge in
bankruptcy or similar insolvency proceeding or other credit related reasons with
respect to the relevant Obligor) of such Originator, on any subsequent day, any
of such representations or warranties set forth in Sections 5.15, 5.30, 5.31,
5.34, 5.35 or 5.36 is no longer true with respect to such Receivable, then the
Purchase Price for such Receivable shall be reduced by an amount equal to the
Outstanding Balance of such Receivable and shall be accounted to the Buyer as
provided in clause (c) below; provided, that if the Buyer thereafter receives
payment on account of the Outstanding Balance of such Receivable, the Buyer
promptly shall deliver such funds to such Originator. (b) If, on any day, the
Outstanding Balance of any Receivable purchased hereunder is either (i) reduced,
adjusted or canceled as a result of (A) any defective, rejected or returned
goods or services, any cash or other discount, or any failure by an Originator
to deliver any goods or perform any services or otherwise perform under the
underlying Contract or invoice, (B) any change in or cancellation of any of the
terms of such Contract or invoice or any other adjustment by an Originator, any
Sub-Servicer, the Servicer or the Buyer which reduces the amount payable by the
Obligor on the related Receivable, (C) any rebates, warranties, allowances or
charge-backs or (D) any setoff or credit in respect of any claim by the Obligor
thereof (whether such claim arises out of the same or a related transaction or
an unrelated transaction), or (ii) subject to any specific dispute, offset,
counterclaim or defense whatsoever (except the discharge in bankruptcy of the
Obligor thereof), then the Purchase Price with respect to such Receivable shall
be reduced by the amount of such net reduction, adjustment, cancellation or
dispute and shall be accounted to the Buyer as provided in clause (c) below. (c)
Any reduction in the Purchase Price of any Receivable pursuant to clause (a) or
(b) above shall be applied as a credit for the account of the Buyer against the
Purchase Price of Receivables subsequently purchased by the Buyer from such
Originator hereunder; provided, however if there have been no purchases of
Receivables from such Originator (or insufficiently large purchases of
Receivables) to create a Purchase Price sufficient to so apply such credit
against, the amount of such credit: (i) to the extent of any accrued and unpaid
interest under the Subordinated Note payable to such Originator, shall be deemed
to be a payment under, and shall be deducted from the accrued and unpaid
interest outstanding under, the Subordinated Note payable to such Originator;
(ii) to the extent of any outstanding principal balance under the Subordinated
Note payable to such Originator, shall be deemed to be a payment under, 7
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118013.jpg]
and shall be deducted from the principal amount outstanding under, the
Subordinated Note payable to such Originator; and (iii) after making any
deduction pursuant to clauses (i) and (ii) above, shall be paid in cash to the
Buyer by such Originator in the manner and for application as described in the
following proviso; provided, further, that at any time (x) when an Event of
Default or an Unmatured Event of Default exists under the Receivables Financing
Agreement, (y) when a Purchase and Sale Termination Event or an Unmatured
Purchase and Sale Termination Event exists under this Agreement or (z) on or
after the Purchase and Sale Termination Date, the amount of any such credit
shall be paid by such Originator to the Buyer in cash by deposit of immediately
available funds into a Collection Account no later than one (1) Business Day
after the events described in clauses (x), (y) and (z) above for application by
the Servicer to the same extent as if Collections of the applicable Receivable
in such amount had actually been received on such date. SECTION 3.4 Reconveyance
of Receivables. In the event that the Purchase Price of a Receivable has been
reduced to zero, and the credit for such reduction has been applied pursuant to
Section 3.3, the Buyer shall reconvey such Receivable to such Originator,
without representation, warranty or recourse, but free and clear of all liens,
security interests, charges, and encumbrances created by the Buyer. ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS; TERMINATION OF ORIGINATORS
SECTION 4.1 Conditions Precedent to Initial Purchase. The initial purchase
hereunder is subject to the condition precedent that the Buyer, the
Administrative Agent (as the Buyer’s assignee) and each Group Agent shall have
received, on or before the Closing Date, the following, each (unless otherwise
indicated) dated the Closing Date, and each in form and substance satisfactory
to the Buyer and the Administrative Agent (as the Buyer’s assignee) and each
Group Agent: (a) a copy of the resolutions or unanimous written consent of the
board of directors or other governing body of each Originator approving this
Agreement and the other Transaction Documents to be executed and delivered by it
and the transactions contemplated hereby and thereby, certified by the Secretary
or Assistant Secretary of such Originator; (b) good standing certificates for
each Originator issued as of a recent date acceptable to the Buyer and the
Administrative Agent (as the Buyer’s assignee) by the Secretary of State (or
similar official) of the jurisdiction of such Originator’s organization or
formation and each other jurisdiction where such Originator is required to be
qualified to transact business, except where the failure to be so qualified
would not reasonably be expected to have a Material Adverse Effect; (c) a
certificate of the Secretary or Assistant Secretary of each Originator
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on 8 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118014.jpg]
which certificate the Servicer, the Buyer, the Administrative Agent (as the
Buyer’s assignee) and each Group Agent may conclusively rely until such time as
the Servicer, the Buyer, the Administrative Agent (as the Buyer’s assignee) and
each Group Agent shall receive from such Person a revised certificate meeting
the requirements of this clause (c)); (d) the certificate or articles of
incorporation, certificate of formation or other organizational document of each
Originator (including all amendments and modifications thereto) duly certified
by the Secretary of State of the jurisdiction of such Originator’s organization
as of a recent date, together with a copy of the by-laws, limited liability
company agreement or other governing documents of such Originator (including all
amendments and modifications thereto), as applicable, each duly certified by the
Secretary or an Assistant Secretary of such Originator; (e) proper financing
statements (Form UCC-1) that have been duly authorized and name each Originator
as the debtor/seller and the Buyer as the buyer/assignor (and the Administrative
Agent, for the benefit of the Lenders, as secured party/assignee) of the
Receivables generated by such Originator as may be necessary or, in the Buyer’s
or the Administrative Agent’s opinion, desirable under the UCC of all
appropriate jurisdictions to perfect the Buyer’s ownership or security interest
in such Receivables and the Related Rights in which an ownership or security
interest has been assigned to it hereunder; (f) a written search report from a
Person satisfactory to the Buyer and the Administrative Agent (as the Buyer’s
assignee) listing all effective financing statements that name the Originators
as debtors or sellers and that are filed in all jurisdictions in which filings
may be made against such Person pursuant to the applicable UCC, together with
copies of such financing statements (none of which, except for those described
in the foregoing clause (e) (and/or released or terminated, as the case may be,
prior to the date hereof), shall cover any Receivable or any Related Rights
which are to be sold or contributed to the Buyer hereunder), and tax and
judgment lien search reports (including, without limitation, liens of the PBGC)
from a Person satisfactory to the Buyer and the Administrative Agent (as the
Buyer’s assignee) showing no evidence of such liens filed against any
Originator; (g) favorable opinions of counsel to the Originators, in form and
substance satisfactory to the Buyer, the Administrative Agent and each Group
Agent; (h) a Subordinated Note in favor of each Originator, duly executed by the
Buyer; (i) a certificate from an officer of each Originator to the effect that
the Servicer or such Originator have placed on the most recent, and have taken
all steps reasonably necessary to ensure that there shall be placed on each
subsequent, data processing report that it generates which are of the type that
a proposed purchaser or lender would use to evaluate the Receivables, the
following legend (or the substantive equivalent thereof): “A/R SOLD TO AIT
RECEIVABLES LLC & PLEDGED TO PNC”; and (j) evidence (i) of the execution and
delivery by each of the parties thereto of each of the other Transaction
Documents to be executed and delivered by it in connection 9 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118015.jpg]
herewith and (ii) that each of the conditions precedent to the execution,
delivery and effectiveness of such other Transaction Documents has been
satisfied to the Buyer’s and the Administrative Agent’s (as the Buyer’s
assignee) satisfaction. SECTION 4.2 Certification as to Representations and
Warranties. Each Originator, by accepting the Purchase Price related to each
purchase of Receivables generated by such Originator, shall be deemed to have
certified that (a) the representations and warranties of such Originator
contained in Article V, as from time to time amended in accordance with the
terms hereof, are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of such day, with the same effect as though made on and as of such day
(except for representations and warranties which apply to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date) and (b) no Purchase and Sale
Termination Event, Unmatured Purchase and Sale Termination Event, Event of
Default or an Unmatured Event of Default has occurred and is continuing or will
result from the creation and sale of such Receivable. SECTION 4.3 Additional
Originators. Additional Persons may be added as Originators hereunder, with the
prior written consent of the Buyer, the Administrative Agent and each Group
Agent (which consents may be granted or withheld in their sole discretion);
provided that the following conditions are satisfied or waived in writing by the
Administrative Agent and each Group Agent on or before the date of such
addition: (a) the Servicer shall have given the Buyer, the Administrative Agent
and each Group Agent at least thirty (30) days’ prior written notice of such
proposed addition and the identity of the proposed additional Originator and
shall have provided such other information with respect to such proposed
additional Originator as the Buyer, the Administrative Agent or any Group Agent
may reasonably request; (b) such proposed additional Originator shall have
executed and delivered to the Buyer, the Administrative Agent and each Group
Agent an agreement substantially in the form attached hereto as Exhibit C (a
“Joinder Agreement”); (c) such proposed additional Originator shall have
delivered to the Buyer, the Administrative Agent (as the Buyer’s assignee) and
each Group Agent each of the documents with respect to such Originator described
in Section 4.1, in each case in form and substance satisfactory to the Buyer,
the Administrative Agent (as the Buyer’s assignee) and each Group Agent; (d) no
Purchase and Sale Termination Event or Unmatured Purchase and Sale Termination
Event shall have occurred and be continuing; and (e) no Event of Default or
Unmatured Event of Default shall have occurred and be continuing. 10
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118016.jpg]
SECTION 4.4 Termination of Originators. An Originator may be removed as an
Originator hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Group Agent (which consents may be granted or
withheld in their sole discretion); provided that the following conditions are
satisfied or waived in writing by the Administrative Agent and each Group Agent
on or before the date of such addition: (a) such Originator shall have submitted
a written notice (an “Originator Termination Notice”) to the Buyer, the
Administrative Agent and each Group Agent notifying them of its request to
terminate its status as an Originator and specifying the date on which such
termination is to take effect (an “Originator Termination Effective Date”); (b)
the related Originator Termination Effective Date is at least thirty (30)
calendar days after the date of such Originator Termination Notice (or such
earlier date as consented to by the Buyer, the Administrative Agent and each
Group Agent); (c) the Servicer shall have delivered a pro forma Interim Report
showing that no Borrowing Base Deficit shall exist after giving effect to the
requested termination and excluding all Receivables originated by such
Originator to be terminated; (d) the Servicer shall have provided such other
information with respect to such Originator to be terminated as the Buyer, the
Administrative Agent or any Group Agent may reasonably request; (e) no Purchase
and Sale Termination Event or Unmatured Purchase and Sale Termination Event
shall have occurred and be continuing; and (f) no Event of Default or Unmatured
Event of Default shall have occurred and be continuing. (g) Schedules I, II, III
and IV shall be amended to reflect the termination of such Originator; and (h)
if such Originator to be removed is the Servicer, the Buyer, the Administrative
Agent and each Group Agent shall have approved the successor Servicer. SECTION
4.5 Addition or Removal of Excluded Obligors. An Obligor may be added as an
Excluded Obligor or an existing Excluded Obligor may be removed as an Excluded
Obligor, in each case, with the prior written consent of the Buyer, the
Administrative Agent and the Majority Group Agents (which consents may be
granted or withheld in their sole discretion); provided that the following
conditions are satisfied or waived in writing by the Administrative Agent and
the Majority Group Agents on or before the date of such addition: (a) the
related Originator shall have submitted a written notice (an “Addition or
Removal of Excluded Obligor Notice”) to the Buyer, the Administrative Agent and
the Majority Group Agents notifying them of its request to add or remove an
Obligor as an Excluded Obligor and specifying the date on which such addition or
removal is to take effect (an “Addition or Removal of Excluded Obligor Effective
Date”); 11 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118017.jpg]
(b) the related Addition or Removal of Excluded Obligor Effective Date is at
least thirty (30) calendar days after the date of such Addition or Removal of
Excluded Obligor Notice (or such earlier date as consented to by the Buyer, the
Administrative Agent and the Majority Group Agents) ; (c) the Servicer shall
have delivered a pro forma Interim Report showing that no Borrowing Base Deficit
shall exist after giving effect to such addition or removal and the related
excluding or adding, as the case may be, of all Receivables from such Obligor to
be added or removed as an Excluded Obligor; (d) the Servicer shall have provided
such other information with respect to such Obligor to be added or removed as an
Excluded Obligor as the Buyer, the Administrative Agent or any Group Agent may
reasonably request; (e) no Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event shall have occurred and be continuing; and
(f) no Event of Default or Unmatured Event of Default shall have occurred and be
continuing. (g) Schedule IV to the Receivables Financing Agreement shall be
amended to reflect the addition or removal of such Obligor pursuant to the
Receivables Financing Agreement; and (h) with respect to any proposed removal of
such Obligor as an Excluded Obligor, the Administrative Agent and each Group
Agent have been satisfied that all other action to perfect and protect the
security interests of the Buyer and the Administrative Agent, on behalf of the
Lenders, in and to the Receivables of such Obligor to be removed and to be sold
or contributed by the related Originator hereunder and other Related Rights, as
requested by the Administrative Agent or any Group Agent shall have been taken
by Applied Industrial, including the filing of any UCC financing statements, the
preparation and delivery of certificates and other requested documents from any
public official and all such other actions required pursuant to Section 7.3 and,
if requested by the Administrative Agent, the delivery of executed copies of
bring-down or reaffirmation opinions relating to UCC matters (in form and
substance satisfactory to the Administrative Agent), in each case, at the
expense of Applied Industrial. ARTICLE V REPRESENTATIONS AND WARRANTIES OF THE
ORIGINATORS In order to induce the Buyer to enter into this Agreement and to
make purchases hereunder, each Originator hereby represents and warrants with
respect to itself that each representation and warranty concerning it or the
Receivables sold or contributed by it hereunder that is contained in the
Receivables Financing Agreement is true and correct, and hereby makes the
representations and warranties set forth in this Article V: SECTION 5.1
Organization and Good Standing. Such Originator is duly organized and validly
existing, in good standing under the laws of its state of organization and has
full power and authority under its organizational documents and under the laws
of its state of 12 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118018.jpg]
organization to own its properties and to conduct its business as such
properties are currently owned and such business is presently conducted. SECTION
5.2 Due Qualification. Such Originator is duly qualified to do business, is in
good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or approvals, except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect. SECTION 5.3
Power and Authority; Due Authorization. Such Originator (i) has all necessary
power and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) perform its obligations under
this Agreement and the other Transaction Documents to which it is a party and
(C) grant a security interest in the Receivables and the Related Rights to the
Buyer on the terms and subject to the conditions herein provided and (ii) has
duly authorized by all necessary action such grant and the execution, delivery
and performance of, and the consummation of the transactions provided for in,
this Agreement and the other Transaction Documents to which it is a party.
SECTION 5.4 Binding Obligations. This Agreement and each of the other
Transaction Documents to which such Originator is a party constitutes legal,
valid and binding obligations of such Originator, enforceable against such
Originator in accordance with their respective terms, except (i) as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law. SECTION 5.5 No Conflict or
Violation. The execution, delivery and performance of, and the consummation of
the transactions contemplated by, this Agreement and the other Transaction
Documents to which such Originator is a party, and the fulfillment of the terms
hereof and thereof, will not (i) conflict with, result in any breach of any of
the terms or provisions of, or constitute (with or without notice or lapse of
time or both) a default under its organizational documents or any material
indenture, sale agreement, credit agreement, loan agreement, security agreement,
mortgage, deed of trust or other agreement or instrument to which such
Originator is a party or by which it or any of its properties is bound, (ii)
result in the creation or imposition of any Adverse Claim upon any of the
Receivables or the Related Rights pursuant to the terms of any such indenture,
credit agreement, loan agreement, security agreement, mortgage, deed of trust or
other agreement or instrument, other than this Agreement and the other
Transaction Documents or (iii) conflict with or violate any Applicable Law.
SECTION 5.6 Litigation and Other Proceedings. (i) There is no action, suit,
proceeding or investigation pending or, to the best knowledge of such
Originator, threatened, against such Originator before any Governmental
Authority and (ii) such Originator is not subject to any order, judgment,
decree, injunction, stipulation or consent order of or with any Governmental
Authority that, in the case of either of the foregoing clauses (i) and (ii), (A)
asserts the invalidity of this Agreement or any other Transaction Document, (B)
seeks to prevent the sale or contribution of any Receivable or Related Right by
such Originator to the Buyer (or the 13 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118019.jpg]
grant of the related security interest thereof), the ownership or acquisition by
the Buyer of any Pool Receivables or Related Right or the consummation of any of
the transactions contemplated by this Agreement or any other Transaction
Document, (C) seeks any determination or ruling that could materially and
adversely affect the performance by such Originator of its obligations under, or
the validity or enforceability of, this Agreement or any other Transaction
Document or (D) individually or in the aggregate for all such actions, suits,
proceedings and investigations could reasonably be expected to have a Material
Adverse Effect. SECTION 5.7 No Consents. Such Originator is not required to
obtain the consent of any other party or any consent, order, license, approval,
registration, authorization, action or declaration of or with any Governmental
Authority in connection with the sale or contribution of the Receivables and
Related Rights to the Buyer (or the grant of the related security interest
thereof) hereunder or the due execution, delivery, or performance by such
Originator of this Agreement or any other Transaction Document to which it is a
party or the consummation by such Originator of the transactions contemplated by
this Agreement or any other Transaction Document to which it is a party that has
not already been obtained and are in full force and effect or the failure of
which to obtain could not reasonably be expected to have a Material Adverse
Effect. SECTION 5.8 Names and Location. Except as described in Schedule III,
such Originator has not used any corporate names, trade names or assumed names
since the date occurring five (5) calendar years prior to the Closing Date other
than its name set forth on the signature pages hereto. Such Originator is
“located” (as such term is defined in the applicable UCC) in the jurisdiction
specified in Schedule I and since the date occurring five (5) calendar years
prior to the Closing Date, has not been “located” (as such term is defined in
the applicable UCC) in any other jurisdiction (except as specified in Schedule
I). The office(s) where such Originator keeps its records concerning the
Receivables is at the address(es) set forth on Schedule II as such address(es)
may be updated with thirty (30) days’ prior written notice to the Buyer and the
Administrative Agent. SECTION 5.9 Investment Company Act; Volcker Rule. Such
Originator (i) is not, and is not controlled by, an “investment company”
registered or required to be registered under the Investment Company Act and
(ii) is not a “covered fund” under the Volcker Rule. SECTION 5.10 No Material
Adverse Effect. Since June 30, 2018, there has been no Material Adverse Effect
with respect to such Originator. SECTION 5.11 Accuracy of Information. All
certificates, reports, Purchase Reports, statements, documents and other
information, other than financial projections, furnished to the Buyer,
Administrative Agent or any other Credit Party by or on behalf of such
Originator pursuant to any provision of this Agreement or any other Transaction
Document, or in connection with or pursuant to any amendment or modification of,
or waiver under, this Agreement or any other Transaction Document, are, at the
time the same are so furnished, complete and correct in all material respects on
the date the same are furnished to the Buyer, Administrative Agent or such other
Credit Party, and, do not contain any material misstatement of fact or omit to
state a material fact or any fact necessary to make the statements contained
therein not misleading. 14 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118020.jpg]
SECTION 5.12 Anti-Money Laundering/International Trade Law Compliance. No
Obligor is or was a Sanctioned Person at the time of the origination of any Pool
Receivables owing by such Obligor. Such Originator is not a Sanctioned Person.
Such Originator, either in its own right or through any third party, (i) does
not have any of its assets in a Sanctioned Country or in the possession, custody
or control of a Sanctioned Person in violation of any Anti- Terrorism Law; (ii)
does no business in or with, and does not derive any of its income from
investments in or transactions with, any Sanctioned Country or Sanctioned Person
in violation of any Anti-Terrorism Law; or (iii) does not engage in any dealings
or transactions prohibited by any Anti-Terrorism Law. SECTION 5.13 Transaction
Information. None of such Originator, any Affiliate of such Originator nor any
third party with which such Originator or any Affiliate thereof has contracted,
has delivered, in writing or orally, to any Rating Agency, or monitoring a
rating of, any Notes, any Transaction Information without providing such
Transaction Information to the applicable Group Agent prior to delivery to such
Rating Agency and has not participated in any oral communications with respect
to Transaction Information with any Rating Agency without the participation of
such Group Agent. SECTION 5.14 Compliance with Law. Such Originator has complied
with all Applicable Laws to which it may be subject, except where the failure to
so comply would not reasonably be expected to have a Material Adverse Effect.
SECTION 5.15 Eligible Receivables. Each Receivable sold, contributed,
transferred or assigned hereunder, other than any Receivable designated as not
being an Eligible Receivable by the applicable Originator (or by the Servicer on
behalf of such Originator), is an Eligible Receivable on the date of such sale,
contribution, transfer or assignment. SECTION 5.16 Bulk Sales Act. No
transaction contemplated by this Agreement requires compliance by such
Originator with any bulk sales act or similar law. SECTION 5.17 Taxes. Such
Originator has (i) timely filed all tax returns (federal, state and local)
required to be filed by it and (ii) paid, or caused to be paid, all taxes,
assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP. SECTION 5.18 Opinions. The facts regarding such
Originator, the Receivables sold or contributed by it hereunder, the Related
Security and the related matters set forth or assumed in each of the opinions of
counsel delivered in connection with this Agreement and the Transaction
Documents are true and correct in all material respects. SECTION 5.19 Other
Transaction Documents. Each representation and warranty made by such Originator
under each other Transaction Document to which it is a party is true and correct
in all material respects (unless such representation and warranty contains a
materiality qualifier, in which case such representation and warranty shall be
true and correct as made) as of the date when made, except for any such
representation and warranty that applies as to an earlier date (in which case,
such representation and warranty shall be true and correct in all 15
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118021.jpg]
material respects (unless such representation and warranty contains a
materiality qualifier, in which case such representation and warranty shall be
true and correct as made) as of such earlier date). SECTION 5.20 No Linked
Accounts. Except for account no. 1017305622 maintained at the Administrative
Agent, there are no Linked Accounts with respect to any Collection Account.
SECTION 5.21 Margin Regulations. Such Originator is not engaged, principally or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meanings of
Regulations T, U and X of the Board of Governors of the Federal Reserve System).
SECTION 5.22 Solvency. After giving effect to the transactions contemplated by
this Agreement and the other Transaction Documents, such Originator is Solvent.
SECTION 5.23 Perfection Representations . (a) This Agreement creates a valid and
continuing ownership interest or security interest (as defined in the applicable
UCC which, for avoidance of doubt, includes (among other things) both (1) an
interest in personal property which secures payment or performance of an
obligation and (2) an ownership interest of a buyer of an account or payment
intangible) in such Originator’s right, title and interest in, to and under the
Receivables and Related Rights originated by such Originator, which (A)
ownership interest or security interest has been perfected and is enforceable
against creditors of and purchasers from such Originator and (B) will be free of
all Adverse Claims. (b) The Receivables originated by such Originator constitute
“accounts” or “general intangibles” within the meaning of Section 9-102 of the
UCC. (c) Such Originator owns and has good and marketable title to the
Receivables and Related Rights being sold or contributed or purportedly sold or
contributed by it hereunder free and clear of any Adverse Claim of any Person.
(d) All appropriate financing statements, financing statement amendments and
continuation statements have been filed in the proper filing office in the
appropriate jurisdictions under Applicable Law in order to perfect (and continue
the perfection of) the sale or contribution of such Receivables and Related
Rights from each Originator to the Buyer pursuant to this Agreement. (e) Other
than the ownership interest or security interest granted to the Buyer pursuant
to this Agreement, such Originator has not pledged, assigned, sold, contributed,
granted a security interest in, or otherwise conveyed any of the Receivables
originated by such Originator or Related Rights except as permitted by this
Agreement and the other Transaction Documents. Such Originator has not
authorized the filing of and is not aware of any financing statements filed
against such Originator that include a description of collateral covering the
Receivables originated by such Originator and Related Rights other than any
financing statement (i) in favor of the Administrative Agent or (ii) that has
been terminated or amended to reflect the 16 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118022.jpg]
release of any security interest in the Receivables and Related Rights. Such
Originator is not aware of any judgment lien, ERISA lien or tax lien filings
against such Originator. (f) Notwithstanding any other provision of this
Agreement or any other Transaction Document, the representations contained in
this Section 5.23 shall be continuing and remain in full force and effect until
the Final Payout Date. SECTION 5.24 Ordinary Course of Business. If (but only to
the extent that ) the sale or contribution of any property described herein is
not characterized by a court or other Governmental Authority as a sale or
contribution, then each remittance of Collections by such Originator to the
Buyer under this Agreement will have been (i) in payment of a debt incurred by
such Originator in the ordinary course of business or financial affairs of such
Originator and the Buyer and (ii) made in the ordinary course of business or
financial affairs of such Originator and the Buyer. SECTION 5.25 Tax Status.
Such Originator (i) is, and shall at all relevant times continue to be, a
“disregarded entity” within the meaning of U.S. Treasury Regulation § 301.7701-3
for U.S. federal income tax purposes and (ii) is not and will not at any
relevant time become an association (or publicly traded partnership) taxable as
an association for U.S. federal income tax purposes. SECTION 5.26 Credit and
Collection Procedures. Such Originator has complied in all material respects
with the Credit and Collection Procedures (or, prior to the existence thereof in
documented form, the substance thereof) with regard to each Receivable and
related Contract sold, contributed, transferred or assigned by it hereunder.
SECTION 5.27 Servicing Programs. No license or approval is required for the
Buyer’s or Administrative Agent’s use of any software or other computer program
used by such Originator, Servicer or any Sub-Servicer in the servicing of the
Receivables, other than those which have been obtained and are in full force and
effect. SECTION 5.28 Servicing of Pool Receivables. To the extent such
Originator is acting as Sub-Servicer for the Servicer in accordance with the
Receivables Financing Agreement, since the Closing Date, there has been no
material adverse change in the ability of such Originator acting as Sub-Servicer
to service and collect the Pool Receivables and the Related Security. SECTION
5.29 Financial Condition. The consolidated balance sheets of the Parent and its
consolidated Subsidiaries as of June 30, 2018 and the related statements of
income and shareholders’ equity of the Parent and its consolidated Subsidiaries
for the fiscal quarter then ended, copies of which have been furnished to the
Buyer, Administrative Agent and the Lenders, present fairly in all material
respects the consolidated financial position of such Originator and its
consolidated Subsidiaries for the period ended on such date, all in accordance
with GAAP, subject to (x) adjustments of the type which would occur as a result
of a year-end audit and (y) the absence of notes. SECTION 5.30 Valid Sale. Each
sale of Receivables and the Related Rights made by such Originator pursuant to
this Agreement shall constitute a valid sale, transfer and assignment of
Receivables and Related Rights to the Buyer, enforceable against creditors of,
and purchasers 17 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118023.jpg]
from, such Originator, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
SECTION 5.31 Good Title. Immediately preceding its sale, transfer or assignment
of each Receivable hereunder, such Originator was the owner of such Receivable
sold or purported to be sold free and clear of any Adverse Claims, and each such
sale, transfer or assignment hereunder constitutes a valid sale, transfer and
assignment of all of such Originator’s right, title and interest in, to and
under the Receivables sold by it, free and clear of any Adverse Claims. On or
before the date hereof and before the generation by such Originator of any new
Receivable to be sold or otherwise conveyed hereunder, all financing statements
and other documents, if any, required to be recorded or filed in order to
perfect and protect the Buyer’s ownership interest in such Receivable against
all creditors of and purchasers from such Originator will have been duly filed
in each filing office necessary for such purpose, and all filing fees and taxes,
if any, payable in connection with such filings shall have been paid in full.
Upon the creation of each new Receivable sold or otherwise conveyed or purported
to be conveyed hereunder and on the Closing Date for then existing Receivables,
the Buyer shall have a valid and perfected first priority ownership interest or
security interest in each Receivable sold to it hereunder, free and clear of any
Adverse Claim. SECTION 5.32 Reliance on Separate Legal Identity. Such Originator
acknowledges that each of the Lenders and the Administrative Agent are entering
into the Transaction Documents to which they are parties in reliance upon the
Buyer’s identity as a legal entity separate from such Originator. SECTION 5.33
Adverse Change in Receivables. Since June 30, 2018, there has been no material
adverse change in either the collectibility or the payment history of the
Receivables originated by such Originator. SECTION 5.34 No Fraudulent
Conveyance. No sale, contribution, transfer or assignment hereunder constitutes
a fraudulent transfer or conveyance under any United States federal or
applicable state bankruptcy or insolvency laws or is otherwise void or voidable
under such or similar laws or principles or for any other reason. SECTION 5.35
Nature of Pool Receivables. All Pool Receivables sold or purportedly sold by
such Originator hereunder: (i) were originated by such Originator in the
ordinary course of its business, (ii) were sold to Buyer for fair consideration
and reasonably equivalent value and (iii) represent all, or a portion of the
purchase price of merchandise, insurance or services within the meaning of
Section 3(c)(5)(A) of the Investment Company Act. SECTION 5.36 Enforceability of
Contracts. Each Contract related to any Receivable sold by such Originator
hereunder is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the outstanding balance of such
Receivable, enforceable against the Obligor in accordance with its terms,
without being subject to any 18 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118024.jpg]
defense, deduction, offset or counterclaim and such Originator has fully
performed its obligations under such Contract. SECTION 5.37 Reaffirmation of
Representations and Warranties by each Originator. On each day that a new
Receivable is created, and when sold to the Buyer hereunder, such Originator
shall be deemed to have certified that (i) all representations and warranties
set forth in this Article V are true and correct in all material respects
(unless such representations and warranties contain a materiality qualifier, in
which case such representations and warranties shall be true and correct as
made) on and as of such day as though made on and as of such day, except for
representations and warranties which apply as to an earlier date (in which case
such representations and warranties shall be true and correct in all material
respects (unless such representations and warranties contain a materiality
qualifier, in which case such representations and warranties shall be true and
correct as made) as of such date) and (ii) no Event of Default or an Unmatured
Event of Default has occurred and is continuing or will result from the creation
and sale of such Receivable. ARTICLE VI COVENANTS OF THE ORIGINATORS SECTION 6.1
Covenants. From the date hereof until the Final Payout Date, each Originator
will, unless the Administrative Agent and the Buyer shall otherwise consent in
writing, perform the following covenants: (a) Existence. Such Originator shall
keep in full force and effect its existence and rights as a limited liability
company, corporation or other entity, as applicable, under the laws of its state
of organization, and shall obtain and preserve its qualification to do business
in each jurisdiction in which such qualification is or shall be necessary to
protect the validity and enforceability of this Agreement, the other Transaction
Documents and the Receivables and Related Rights. (b) Financial Reporting. Such
Originator will maintain a system of accounting established and administered in
accordance with GAAP, and such Originator shall furnish to the Servicer such
information as the Servicer may from time to time reasonably request relating to
such system. (c) Notices. Such Originator will notify the Servicer in writing of
any of the following events promptly upon (but, unless otherwise noted below, in
no event later than three (3) Business Days after) a Financial Officer or other
officer of such Originator learning of the occurrence thereof, with such notice
describing the same, and if applicable, the steps being taken by the Person(s)
affected with respect thereto: (i) Notice of Purchase and Sale Termination Event
or Unmatured Purchase and Sale Termination Event. A statement of a Financial
Officer of such Originator setting forth details of any Purchase and Sale
Termination Event or Unmatured Purchase and Sale Termination Event that has
occurred and is continuing and the action which such Originator proposes to take
with respect thereto. 19 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118025.jpg]
(ii) Representations and Warranties. The failure of any representation or
warranty made or deemed to be made by such Originator under this Agreement or
any other Transaction Document to be true and correct in any material respect
when made. (iii) Litigation. The institution of any litigation, arbitration
proceeding or governmental proceeding on such Originator, which could reasonably
be expected to have a Material Adverse Effect. (iv) Adverse Claim. (A) Any
Person shall obtain an Adverse Claim upon Receivables originated by the
Originator or Related Rights or any portion thereof, (B) any Person other than
the Buyer, the Servicer or the Administrative Agent shall obtain any rights or
direct any action with respect to any Collection Account (or related Lock-Box)
or (C) any Obligor shall receive any change in payment instructions with respect
to Pool Receivable(s) from a Person other than the Servicer or the
Administrative Agent. (v) Name Changes. At least thirty (30) calendar days’
prior notice before any change described in Section 6.1(r). (vi) Change in
Accountants or Accounting Policy. Any change in (i) the external accountants of
such Originator or (ii) any material accounting policy of such Originator that
is relevant to the transactions contemplated by this Agreement or any other
Transaction Document (it being understood that any change to the manner in which
such Originator accounts for the Pool Receivables shall be deemed “material” for
such purpose). (vii) Material Adverse Change. Promptly after the occurrence
thereof, notice of any material adverse change in the business, operations,
property or financial or other condition of such Originator. (d) Conduct of
Business. Such Originator will carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted (except as would not change the general nature of
the business of such Originator and its Affiliates taken as a whole) and in
businesses reasonably similar or related thereto, and will do all things
necessary to remain duly organized, validly existing and in good standing as a
domestic organization in its jurisdiction of organization and maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted if the failure to have such authority could reasonably be
expected to have a Material Adverse Effect. (e) Compliance with Laws. Such
Originator will comply with all Applicable Laws to which it may be subject if
the failure to comply could reasonably be expected to have a Material Adverse
Effect. (f) Furnishing of Information and Inspection of Receivables. Such
Originator will furnish or cause to be furnished to the Buyer, Administrative
Agent and each Group Agent from time to time such information with respect to
the Pool Receivables and the Related Rights as the Administrative Agent or any
Group Agent may reasonably request. Such Originator will, (i) at such
Originator’s expense, during regular business hours with prior written notice
permit 20 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118026.jpg]
the Administrative Agent and each Group Agent or their respective agents or
representatives to (A) examine and make copies of and abstracts from all books
and records relating to the Pool Receivables and the Related Rights, (B) visit
the offices and properties of such Originator for the purpose of examining such
books and records and (C) discuss matters relating to the Pool Receivables and
the Related Rights or such Originator’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Originator having
knowledge of such matters and (ii) without limiting the provisions of clause (i)
above, during regular business hours, at such Originator’s expense, upon prior
written notice from the Administrative Agent, permit certified public
accountants or other auditors acceptable to the Buyer and the Administrative
Agent to conduct a review of its books and records with respect to such Pool
Receivables and the Related Rights; provided, that such Originator shall be
required to reimburse the Buyer and Administrative Agent for only one (1) such
review pursuant to clause (ii) above in any twelve- month period, unless a
Purchase and Sale Termination Event or an Event of Default has occurred and is
continuing. (g) Payments on Receivables, Collection Accounts. Such Originator
(or the Servicer or a Sub-Servicer on its behalf) will, at all times, instruct
all Obligors to deliver payments on the Pool Receivables (originated by such
Originator) to a Collection Account or a Lock-Box. Such Originator (or the
Servicer or a Sub-Servicer on its behalf) will, at all times, maintain such
books and records as are necessary to identify Collections received from time to
time on Pool Receivables originated by such Originator and to segregate such
Collections from other property of the Servicer, the Sub-Servicers and the other
Originators. If any payments on such Pool Receivables or other Collections are
received by such Originator, it shall hold such payments in trust for the
benefit of the Buyer, the Administrative Agent, the Group Agents and the other
Secured Parties and promptly (but in any event within one (1) Business Day after
receipt) remit such funds into a Collection Account. Such Originator shall not
permit funds other than Collections on Pool Receivables and other Collateral and
remittances of funds for Subject Receivables (subject to the proviso below) to
be deposited into any Collection Account. If such funds are nevertheless
deposited into any Collection Account, such Originator (or the Servicer or
Sub-Servicer on its behalf) shall within two (2) Business Days, (x) identify and
transfer such funds to the appropriate Person entitled to such funds and (y)
instruct such Person to no longer deposit any such funds into any such
Collection Account. Such Originator will not, and will not permit the Servicer,
any Sub-Servicer, any other Originator or any other Person to commingle
Collections or other funds to which the Administrative Agent, any Group Agent or
any other Secured Party is entitled with any other funds; provided, that, up to
twenty (20%) of monthly cash receipts will be permitted to be related to the
Subject Receivables; provided, further that, upon notice by the Buyer or the
Servicer to the related Subject Originator that such commingling shall no longer
be permitted, such Subject Originator shall promptly (but in no event later than
the thirtieth (30th) calendar day following the date of such notice) instruct
such other Person to (x) transfer such funds related to the Subject Receivables
into an account other than a Collection Account, (y) no longer deposit such
funds into any Collection Account and (z) instruct the related obligors to no
longer deposit any such funds into any such Collection Account. (h) Sales,
Liens, etc. Except as otherwise provided herein, such Originator will not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or create or
suffer to exist any Adverse Claim upon (including, without limitation, the
filing of any financing 21 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118027.jpg]
statement) or with respect to, any Pool Receivable originated by such Originator
or other Related Rights, or assign any right to receive income in respect
thereof. (i) Extension or Amendment of Pool Receivables. Except as otherwise
permitted by the Receivables Financing Agreement, such Originator will not, and
will not permit the Servicer or any Sub-Servicer to, alter the delinquency
status or adjust the Outstanding Balance or otherwise modify the terms of any
Pool Receivable originated by such Originator in any material respect, or amend,
modify or waive, in any material respect, any term or condition of any related
Contract. Such Originator shall at its expense, timely and fully perform and
comply in all material respects with all provisions, covenants and other
promises required to be observed by it under the Contracts related to the Pool
Receivables originated by such Originator, and timely and fully comply with the
Credit and Collection Procedures with regard to each Pool Receivable and the
related Contract. (j) Change in Credit and Collection Procedures. Such
Originator will not make any material change in the Credit and Collection
Procedures without the prior written consent of the Administrative Agent and the
Majority Group Agents. Promptly following any change in the Credit and
Collection Procedures, such Originator will deliver a copy of the updated Credit
and Collection Procedures to the Buyer, Administrative Agent and each Lender.
(k) Books and Records. Such Originator shall maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables originated
by such Originator and related Contracts in the event of the destruction of the
originals thereof), and keep and maintain (or cause the Servicer to keep and
maintain) all documents, books, records, computer tapes and disks and other
information reasonably necessary or advisable for the collection of all Pool
Receivables originated by such Originator (including records adequate to permit
the daily identification of each Pool Receivable originated by such Originator
and all Collections of and adjustments to each existing Pool Receivable
originated by such Originator). (l) Identifying of Records. Such Originator
shall identify (or cause the Servicer to identify) its master data processing
records relating to Pool Receivables and related Contracts originated by such
Originator with a legend that indicates that the Pool Receivables have been sold
or contributed in accordance with this Agreement and pledged in accordance with
the Receivables Financing Agreement. (m) Change in Payment Instructions to
Obligors. Such Originator shall not make any change in its (or their)
instructions to the Obligors regarding payments to be made to the Collection
Accounts (or any related Lock-Box), other than any instruction to remit payments
to a different Collection Account (or any related Lock-Box). (n) Security
Interest, Etc. Such Originator shall (and shall cause the Servicer to), at its
expense, take all action necessary or reasonably desirable to establish and
maintain a valid and enforceable first priority perfected security interest in
the Receivables and the Related Rights, in each case free and clear of any
Adverse Claim, in favor of the Administrative Agent (on behalf of the Secured
Parties), including taking such action to perfect, protect or more fully
evidence the ownership or security interest of the Buyer and the security
interest of the 22 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118028.jpg]
Administrative Agent (on behalf of the Secured Parties) as the Administrative
Agent or any Secured Party may reasonably request. In order to evidence the
security interests of the Buyer and the security interest of the Administrative
Agent under this Agreement or the Receivables Financing Agreement, as
applicable, such Originator shall, from time to time take such action, or
execute and deliver such instruments as may be necessary (including, without
limitation, such actions as are reasonably requested by the Buyer or by the
Administrative Agent) to maintain and perfect, as a first-priority interest, the
Buyer’s and the Administrative Agent’s security interest in the Receivables,
Related Security and Collections. Such Originator shall, from time to time and
within the time limits established by law, prepare and present to the Buyer and
the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Buyer’s and the Administrative
Agent’s security interest as a first-priority interest. Notwithstanding anything
else in the Transaction Documents to the contrary, such Originator shall not
have any authority to file a termination, partial termination, release, partial
release, or any amendment that deletes the name of a debtor or excludes
collateral of any such financing statements filed in connection with the
Transaction Documents, without the prior written consent of the Administrative
Agent. (o) Further Assurances. (i) Such Originator hereby authorizes and hereby
agrees from time to time, at its own expense, promptly to execute (if necessary)
and deliver all further instruments and documents, and to take all further
actions, that may be necessary or desirable, or that the Buyer or the
Administrative Agent may reasonably request, to perfect, protect or more fully
evidence purchases or contributions made hereunder and/or the security interest
granted pursuant to the Receivables Financing Agreement or any other Transaction
Document, or to enable the Buyer or the Administrative Agent (on behalf of the
Secured Parties) to exercise and enforce their respective rights and remedies
under this Agreement or any other Transaction Document. Without limiting the
foregoing, such Originator hereby authorizes, and will, upon the request of the
Buyer or the Administrative Agent, at such Originator’s own expense, execute (if
necessary) and file such financing statements or continuation statements, or
amendments thereto, and such other instruments and documents, that may be
necessary or reasonably desirable, or that the Buyer or Administrative Agent may
reasonably request, to perfect, protect or evidence any of the foregoing. (ii)
Such Originator authorizes the Buyer and the Administrative Agent to file
financing statements, continuation statements and amendments thereto and
assignments thereof relating to the Receivables, the Related Security and the
related Contracts, Collections with respect thereto. (p) Transaction
Information. None of the Originators, any Affiliate of an Originator or any
third party with which an Originator or any Affiliate thereof has contracted,
shall deliver, in writing or orally, to any Rating Agency, any Transaction
Information without providing such Transaction Information to the applicable
Group Agent prior to delivery to such Rating Agency and will not participate in
any oral communications with respect to Transaction Information with any Rating
Agency without the participation of such Group Agent. 23 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118029.jpg]
(q) Anti-Money Laundering/International Trade Law Compliance. Neither such
Originator nor any of its Subsidiaries will become a Sanctioned Person. Such
Originator will not, either in its own right or through any third party, (a)
have any of its assets in a Sanctioned Country or in the possession, custody or
control of a Sanctioned Person in violation of any Anti- Terrorism Law; (b) do
business in or with, or derive any of its income from investments in or
transactions with, any Sanctioned Country or Sanctioned Person in violation of
any Anti-Terrorism Law; (c) engage in any dealings or transactions prohibited by
any Anti- Terrorism Law or (d) use the proceeds from any sale of Receivables
hereunder to fund any operations in, finance any investments or activities in,
or, make any payments to, a Sanctioned Country or Sanctioned Person in violation
of any Anti-Terrorism Law. Such Originator shall comply with all Anti-Terrorism
Laws. Such Originator shall promptly notify the Administrative Agent and each
Lender in writing upon the occurrence of a Reportable Compliance Event relating
to such Originator or any of its Subsidiaries. (r) Fundamental Changes. Such
Originator shall not make any change in its name or location of organization or
any other change in its identity or corporate structure that could impair or
otherwise render any UCC financing statement filed in connection with this
Agreement or the Receivables Financing Agreement “seriously misleading” as such
term (or similar term) is used in the applicable UCC, in each case, unless the
Buyer, the Administrative Agent and each Group Agent have each (A) received
thirty (30) days’ prior notice thereof, (B) consented in writing thereto (such
consent not to be unreasonably withheld), (C) received executed copies of all
documents, certificates and opinions (including, without limitation, opinions
relating to bankruptcy and UCC matters) as the Buyer or the Administrative Agent
shall reasonably request and (D) been reasonably satisfied that all other action
to perfect and protect the interests of the Buyer and the Administrative Agent,
on behalf of the Lenders, in and to the Receivables to be sold by it hereunder
and other Related Rights, as reasonably requested by the Buyer or the
Administrative Agent shall have been taken by, and at the expense of, such
Originator (including the filing of any UCC financing statements, the receipt of
certificates and other requested documents from public officials and all such
other actions required pursuant to Section 7.3). (s) Certain Agreements. Without
the prior written consent of the Administrative Agent and the Majority Group
Agents, such Originator shall not amend, modify, waive, revoke or terminate any
Transaction Document to which it is a party. (t) Mergers, Acquisitions, Sales,
etc. No Originator shall (i) be a party to any merger, consolidation or other
restructuring, except where such a merger, consolidation or other restructuring
(x) complies with terms of Section 6(c) of the Performance Guaranty or (y) where
the Buyer, the Administrative Agent and each Group Agent have each (A) received
thirty (30) days’ prior notice thereof, (B) consented in writing thereto (such
consent not to be unreasonably withheld), (C) received executed copies of all
documents, certificates and opinions (including, without limitation, opinions
relating to bankruptcy and UCC matters) as the Buyer or the Administrative Agent
shall reasonably request and (D) been reasonably satisfied that all other action
to perfect and protect the interests of the Buyer and the Administrative Agent,
on behalf of the Lenders, in and to the Receivables to be sold by it hereunder
and other Related Rights, as reasonably requested by the Buyer or the
Administrative Agent shall have been taken by, and at the expense of, such
Originator (including the filing of any UCC financing statements, the 24
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118030.jpg]
receipt of certificates and other requested documents from public officials and
all such other actions required pursuant to Section 7.3) or (ii) directly or
indirectly sell, transfer, assign, convey or lease (A) whether in one or a
series of transactions, all or substantially all of its assets or (B) any
Receivables or any interest therein (other than pursuant to this Agreement). (u)
Frequency of Billing. Such Originator shall prepare and deliver (or cause to be
prepared and delivered) invoices with respect to all Receivables in accordance
with the Credit and Collection Procedures, but in any event no less frequently
than as required under the Contract related to such Receivable. (v) Receivables
Not to Be Evidenced by Promissory Notes or Chattel Paper. No Originator shall
take any action to cause or permit any Receivable created, acquired or
originated by it to become evidenced by any “instrument” or “chattel paper” (as
defined in the applicable UCC) without the prior written consent of the Buyer
and the Administrative Agent. (w) Insurance. Such Originator will maintain in
effect, at such Originator’s expense, such casualty and liability insurance as
such Originator deems appropriate in its good faith business judgment. (x)
Subordinated Notes, Etc. Such Originator will not sell, assign (by operation of
law or otherwise) or otherwise dispose of, or grant any option with respect to,
or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, the
Subordinated Note issued to such Originator. SECTION 6.2 Separateness Covenants.
Each Originator hereby acknowledges that this Agreement and the other
Transaction Documents are being entered into in reliance upon the Buyer’s
identity as a legal entity separate from such Originator and its Affiliates.
Therefore, from and after the date hereof, each Originator shall take all
reasonable steps necessary to make it apparent to third Persons that the Buyer
is an entity with assets and liabilities distinct from those of such Originator
and any other Person, and is not a division of such Originator, its Affiliates
or any other Person. Without limiting the generality of the foregoing and in
addition to and consistent with the other covenants set forth herein, such
Originator shall take such actions as shall be required in order that: (a) such
Originator shall not be involved in the day to day management of the Buyer; (b)
such Originator shall maintain separate corporate records and books of account
from the Buyer and otherwise will observe corporate formalities and have a
separate area from the Buyer for its business (which may be located at the same
address as the Buyer, and, to the extent that it and the Buyer have offices in
the same location, there shall be a fair and appropriate allocation of overhead
costs between them, and each shall bear its fair share of such expenses); (c)
the financial statements and books and records of such Originator shall be
prepared after the date of creation of the Buyer to reflect and shall reflect
the separate existence of the Buyer; 25 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118031.jpg]
(d) except as permitted by the Receivables Financing Agreement, (i) such
Originator shall maintain its assets (including, without limitation, deposit
accounts) separately from the assets (including, without limitation, deposit
accounts) of the Buyer and (ii) the Buyer’s assets, and records relating
thereto, have not been, are not, and shall not be, commingled with those of the
Buyer; (e) such Originator shall not act as an agent for the Buyer (except in
the capacity of Servicer or a Sub-Servicer in accordance with the Transaction
Documents); (f) such Originator shall not conduct any of the business of the
Buyer in its own name (except in the capacity of Servicer or a Sub-Servicer in
accordance with the Transaction Documents); (g) such Originator shall not pay
any liabilities of the Buyer out of its own funds or assets; (h) such Originator
shall maintain an arm’s-length relationship with the Buyer; (i) such Originator
shall not assume or guarantee or become obligated for the debts of the Buyer or
hold out its credit as being available to satisfy the obligations of the Buyer;
(j) such Originator shall not acquire obligations of the Buyer (other than the
Subordinated Notes); (k) such Originator shall allocate fairly and reasonably
overhead or other expenses that are properly shared with the Buyer, including,
without limitation, shared office space; (l) such Originator shall identify and
hold itself out as a separate and distinct entity from the Buyer; (m) such
Originator shall correct any known misunderstanding respecting its separate
identity from the Buyer; (n) such Originator shall not enter into, or be a party
to, any transaction with the Buyer, except in the ordinary course of its
business and on terms which are intrinsically fair and not less favorable to it
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party; (o) such Originator shall not pay the salaries of the
Buyer’s employees, if any; and (p) to the extent not already covered in
paragraphs (a) through (o) above, such Originator shall comply and/or act in
accordance with all of the other separateness covenants set forth in Section
7.03 of the Receivables Financing Agreement. 26 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118032.jpg]
ARTICLE VII ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES SECTION
7.1 Rights of the Buyer. Each Originator hereby authorizes the Buyer, the
Servicer or their respective designees or assignees under this Agreement or the
Receivables Financing Agreement (including, without limitation, the
Administrative Agent) to take any and all steps in such Originator’s name
necessary or desirable, in their respective determination, to collect all
amounts due under any and all Receivables sold, contributed or otherwise
conveyed or purported to be sold, contributed or otherwise conveyed by it
hereunder, including, without limitation, endorsing the name of such Originator
on checks and other instruments representing Collections and enforcing such
Receivables and the provisions of the related Contracts that concern payment
and/or enforcement of rights to payment; provided, however, the Administrative
Agent shall not take any of the foregoing actions unless a Purchase and Sale
Termination Event or an Event of Default has occurred and is continuing. SECTION
7.2 Responsibilities of the Originators. Anything herein to the contrary
notwithstanding: (a) Each Originator shall perform its obligations hereunder,
and the exercise by the Buyer or its designee of its rights hereunder shall not
relieve such Originator from such obligations. (b) None of the Buyer, the
Servicer, the Lenders, the Group Agents or the Administrative Agent shall have
any obligation or liability to any Obligor or any other third Person with
respect to any Receivables, Contracts related thereto or any other related
agreements, nor shall the Buyer, the Servicer, the Lenders, the Group Agents or
the Administrative Agent be obligated to perform any of the obligations of such
Originator thereunder. (c) Each Originator hereby grants to the Administrative
Agent an irrevocable power-of-attorney, with full power of substitution, coupled
with an interest, during the occurrence and continuation of an Event of Default
to take in the name of such Originator all steps necessary or advisable to
endorse, negotiate or otherwise realize on any writing or other right of any
kind held or transmitted by such Originator or transmitted or received by the
Buyer (whether or not from such Originator) in connection with any Receivable
sold, contributed or otherwise conveyed or purported to be sold, contributed or
otherwise conveyed by it hereunder or Related Right. SECTION 7.3 Further Action
Evidencing Purchases. On or prior to the Closing Date, each Originator shall
mark its master data processing records evidencing Pool Receivables and
Contracts with a legend, acceptable to the Buyer and the Administrative Agent,
evidencing that the Pool Receivables have been transferred in accordance with
this Agreement and none of the Originators or Servicer shall change or remove
such notation without the consent of the Buyer and the Administrative Agent.
Each Originator agrees that from time to time, at its expense, it will promptly
execute and deliver all further instruments and documents, and take all further
action that the Buyer, the Servicer, any Sub-Servicer, the Administrative Agent
or any Group 27 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118033.jpg]
Agent may reasonably request in order to perfect, protect or more fully evidence
the Receivables and Related Rights purchased by or contributed to the Buyer
hereunder, or to enable the Buyer to exercise or enforce any of its rights
hereunder or under any other Transaction Document. Without limiting the
generality of the foregoing, upon the request of the Buyer, the Administrative
Agent or any Group Agent, such Originator will execute (if applicable),
authorize and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate. Each Originator hereby authorizes the Buyer or its
designee or assignee (including, without limitation, the Administrative Agent)
to file one or more financing or continuation statements, and amendments thereto
and assignments thereof, relative to all or any of the Receivables and Related
Rights sold, contributed or otherwise conveyed or purported to be sold,
contributed or otherwise conveyed by it hereunder and now existing or hereafter
generated by such Originator. If any Originator fails to perform any of its
agreements or obligations under this Agreement, the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) may (but
shall not be required to) itself perform, or cause the performance of, such
agreement or obligation, and the expenses of the Buyer or its designee or
assignee (including, without limitation, the Administrative Agent) incurred in
connection therewith shall be payable by such Originator. SECTION 7.4
Application of Collections. Any payment by an Obligor in respect of any
indebtedness owed by it to any Originator shall, except as otherwise specified
by such Obligor or required by Applicable Law and unless otherwise instructed by
the Servicer (with the prior written consent of the Administrative Agent) or the
Administrative Agent, be applied as a Collection of any Receivable or
Receivables of such Obligor to the extent of any amounts then due and payable
thereunder (such application to be made starting with the oldest outstanding
Receivable or Receivables) before being applied to any other indebtedness of
such Obligor. SECTION 7.5 Performance of Obligations. Each Originator shall (i)
perform all of its obligations under the Contracts related to the Receivables
generated by such Originator to the same extent as if interests in such
Receivables had not been transferred hereunder, and the exercise by the Buyer or
the Administrative Agent of its rights hereunder shall not relieve any
Originator from any such obligations and (ii) pay when due any taxes, including,
without limitation, any sales taxes payable in connection with the Receivables
generated by such Originator and their creation and satisfaction. ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS SECTION 8.1 Purchase and Sale Termination
Events. Each of the following events or occurrences described in this Section
8.1 shall constitute a “Purchase and Sale Termination Event” (each event which
with notice or the passage of time or both would become a Purchase and Sale
Termination Event being referred to herein as an “Unmatured Purchase and Sale
Termination Event”): (a) the Termination Date shall have occurred; or 28
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118034.jpg]
(b) any Originator shall fail to make when due any payment or deposit to be made
by it under this Agreement or any other Transaction Document to which it is a
party and such failure shall remain unremedied for two (2) Business Days; or (c)
any representation or warranty made or deemed to be made by any Originator (or
any of its officers) under or in connection with this Agreement, any other
Transaction Documents to which it is a party, or any other information or report
delivered pursuant hereto or thereto shall prove to have been incorrect or
untrue in any material respect when made or deemed made or delivered; or (d) any
Originator shall fail to perform or observe the covenant set forth in Section
6.1(p); (e) any Originator shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement or any other Transaction
Document to which it is a party (other than such failure which would constitute
a Purchase and Sale Termination Event under Section 8.1(b)), and such failure
shall continue unremedied for thirty (30) calendar days solely to the extent (i)
such failure is capable of being cured (as determined by the Administrative
Agent) and (ii) such Originator provides written notice to the Administrative
Agent detailing the action which it is taking in order to cure such failure; or
(f) any Insolvency Proceeding shall be instituted against the Buyer or any
Originator and, in the case of any such proceeding instituted against the Buyer
or such Originator (but not instituted by the Buyer or such Originator, as
applicable), such proceeding shall remain undismissed or unstayed for a period
of sixty (60) consecutive days; or (g) any Originator or any of its
Subsidiaries, individually or in the aggregate, shall fail to pay any principal
of or premium or interest on any of its Debt that is outstanding in a principal
amount of at least thirty million dollars ($30,000,000) in the aggregate when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period (not to exceed thirty (30) calendar days), if
any, specified in the agreement, mortgage, indenture or instrument relating to
such Debt (whether or not such failure shall have been waived under the related
agreement); or (h) either (i) the Internal Revenue Service shall file notice of
a lien pursuant to Section 6323 of the Code with regard to any assets of any
Originator or (ii) the PBGC shall, or shall indicate its intention to, file
notice of a lien pursuant to Section 4068 of ERISA with regard to any of the
assets of any Originator; or (i) (i) the incurrence of any liability under Title
IV of ERISA with respect to the termination of any Pension Plan or the
withdrawal or partial withdrawal of any Originator or any of its respective
ERISA Affiliates from any Multiemployer Plan; (ii) the receipt by any Originator
or any of its respective ERISA Affiliates from the PBGC or any plan
administrator of any notice relating to the intention to terminate any Pension
Plan or Multiemployer Plan or to appoint a trustee to administer any Pension
Plan or Multiemployer Plan; (iii) the receipt by any Originator or any of their
respective ERISA Affiliates of any notice concerning the imposition of 29
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118035.jpg]
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA; (iv) the occurrence of a prohibited transaction with respect to any
Originator or any of its respective ERISA Affiliates (pursuant to Section 4975
of the Code); or (j) any material provision of this Agreement or any other
Transaction Document shall cease to be in full force and effect or any
Originator or any of its respective Affiliates shall so state in writing; or (k)
one or more judgments or decrees shall be entered against any Originator or any
of its Affiliates of any of the foregoing involving in the aggregate a liability
(not paid or to the extent not covered by a reputable and solvent insurance
company) and such judgments and decrees either shall be final and non-appealable
or shall not be vacated, discharged or stayed or bonded pending appeal for any
period of thirty (30) consecutive days, and the aggregate amount of all such
judgments equals or exceeds thirty million dollars ($30,000,000). SECTION 8.2
Remedies. (a) Optional Termination. Upon the occurrence and during the
continuation of a Purchase and Sale Termination Event, the Buyer (and not the
Servicer), with the prior written consent of the Administrative Agent shall have
the option, by notice to the Originators (with a copy to the Administrative
Agent and the Group Agents), to declare the Purchase Facility terminated. (b)
Remedies Cumulative. Upon any termination of the Purchase Facility pursuant to
Section 8.2(a), the Buyer (and the Administrative Agent as Buyer’s assignee)
shall have, in addition to all other rights and remedies under this Agreement,
all other rights and remedies provided under the UCC of each applicable
jurisdiction and other Applicable Laws, which rights shall be cumulative.
ARTICLE IX INDEMNIFICATION SECTION 9.1 Indemnities by the Originators. Without
limiting any other rights that the Buyer may have hereunder or under Applicable
Law, each Originator and Applied Industrial, jointly and severally, hereby
agrees to indemnify the Buyer, each of its officers, directors, employees,
agents, employees and respective assigns, the Administrative Agent, each Lender
and each Group Agent (each of the foregoing Persons being individually called a
“Purchase and Sale Indemnified Party”), from and against any and all claims,
expenses, damages, losses and liabilities suffered or sustained (including
Attorney Costs) (all of the foregoing being collectively called “Purchase and
Sale Indemnified Amounts”) arising out of, relating to or in connection with
this Agreement or any other Transaction Document or the use of the proceeds from
the Receivables generated by any Originator and Related Security or the security
interest in respect thereof and without limiting or being limited by the
foregoing, any of the following: (a) the breach of any representation, warranty
or statement made or deemed made by such Originator (or any employee, officer or
agent of such Originator) under or in connection with this Agreement or any of
the other Transaction Documents, or any information 30 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118036.jpg]
or report delivered by or on behalf of such Originator pursuant hereto or
thereto which shall have been untrue or incorrect when made or deemed made or
delivered; (b) the failure by such Originator to comply with any Applicable Law
with respect to any Pool Receivable or the related Contract; or the failure of
any Pool Receivable or the related Contract to conform to any such Applicable
Law; (c) the lack of an enforceable ownership interest, or a first priority
perfected lien, in the Pool Receivables (and all Related Security) originated by
such Originator against all Persons (including any bankruptcy trustee or similar
Person), in either case, free and clear of any Adverse Claim; (d) the failure to
have filed, or any delay in filing, financing statements, financing statement
amendments, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Laws with
respect to any Pool Receivable or the Related Rights at any time; (e) the
transfer by such Originator of any interest in any Pool Receivable or Related
Right other than the transfer of any Pool Receivable and Related Security to the
Buyer pursuant to this Agreement and the grant of a security interest to the
Buyer pursuant to this Agreement; (f) any dispute, claim, offset or defense
(other than discharge in bankruptcy) of an Obligor to the payment of any Pool
Receivable (including, without limitation, a defense based on such Pool
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from or relating to collection activities with
respect to such Pool Receivable; (g) any failure of such Originator to perform
any of its duties or obligations in accordance with the provisions hereof and of
each other Transaction Document related to Pool Receivables or to timely and
fully comply with the Credit and Collection Procedures in regard to each Pool
Receivable; (h) the commingling of Collections of Pool Receivables at any time
with other funds; (i) any investigation, litigation or proceeding (actual or
threatened) related to this Agreement or any other Transaction Document or in
respect of any Pool Receivable or any Related Rights; (j) any failure of any
Originator to comply with its covenants, obligations and agreements contained in
this Agreement or any other Transaction Document; (k) any offset, setoff,
adjustment or other non-cash reduction of any Pool Receivable (including Deemed
Collections) not arising from the bankruptcy or insolvency, lack of
creditworthiness or other financial default or inability to pay of the related
Obligor any undisputed indebtedness; 31 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118037.jpg]
(l) any suit or claim related to the Pool Receivables originated by such
Originator (including any products liability or environmental liability claim)
arising out of or in connection with any Pool Receivable or other merchandise,
goods or services that are the subject of or related to any Pool Receivable; (m)
any claim brought by any Person other than a Purchase and Sale Indemnified Party
arising from any activity by such Originator or any Affiliate of such Originator
in servicing, administering or collecting any Pool Receivable; (n) the failure
by such Originator to pay when due any taxes, including, without limitation,
sales, excise or personal property taxes; (o) any dispute, claim, offset or
defense (other than discharge in bankruptcy) of an Obligor to the payment of any
Pool Receivable (including, without limitation, a defense based on such Pool
Receivable or the related Contract not being a legal, valid and binding
obligation of such Obligor enforceable against it in accordance with its terms),
or any other claim resulting from the sale of goods or the rendering of services
related to such Pool Receivable or the furnishing or failure to furnish any such
goods or services or other similar claim or defense not arising from the
bankruptcy or insolvency, lack of creditworthiness or other financial default or
inability to pay of the related Obligor any undisputed indebtedness; (p) any
action taken by the Administrative Agent as attorney-in-fact for such Originator
pursuant to this Agreement or any other Transaction Document; (q) the failure or
delay to provide any Obligor with an invoice or other evidence of indebtedness
related to a Pool Receivable; or (r) any tax or governmental fee or charge, all
interest and penalties thereon or with respect thereto, and all out-of-pocket
costs and expenses, including without limitation Attorney Costs in defending
against the same, which are required to be paid by reason of the purchase or
ownership of the Receivables generated by such Originator or any Related Rights
connected with any such Receivables; provided that such indemnity shall not be
available to any Purchase and Sale Indemnified Party to the extent that such
losses, claims, damages, liabilities or related expenses (i) are determined by a
court of competent jurisdiction in a final and nonappealable judgment to have
resulted solely from the gross negligence or willful misconduct of a Purchase
and Sale Indemnified Party or (ii) constitute recourse with respect to a Pool
Receivable by reason of the bankruptcy or insolvency, lack of creditworthiness
or other financial default or inability to pay of the related Obligor. If for
any reason (other than the gross negligence or willful misconduct of any
Purchase and Sale Indemnified Party) the indemnification provided above in this
Section 9.1 is unavailable to a Purchase and Sale Indemnified Party or is
insufficient to hold such Purchase and Sale Indemnified Party harmless, then
each of the Originators and Applied Industrial, jointly and severally, shall
contribute to the amount paid or payable by such Purchase and Sale Indemnified
Party to the maximum extent permitted under Applicable Law. The reimbursement,
indemnity and contribution obligations of such Originator under this Section 9.1
shall be in addition to any 32 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118038.jpg]
liability which such Originator may otherwise have, shall extend upon the same
terms and conditions to Purchase and Sale Indemnified Party, and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of such Originator and the Purchase and Sale
Indemnified Parties. ARTICLE X MISCELLANEOUS SECTION 10.1 Amendments, etc. (a)
The provisions of this Agreement may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and executed by
the Buyer, the Servicer and each Originator, with the prior written consent of
the Administrative Agent and the Majority Group Agents. (b) No failure or delay
on the part of the Buyer, the Servicer, any Sub- Servicer, any Originator, the
Administrative Agent or any third-party beneficiary in exercising any right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other power or right. No waiver or approval by the Buyer or the
Servicer under this Agreement shall, except as may otherwise be stated in such
waiver or approval, be applicable to subsequent transactions. No waiver or
approval under this Agreement shall require any similar or dissimilar waiver or
approval thereafter to be granted hereunder. (c) The Transaction Documents
contain a final and complete integration of all prior expressions by the parties
hereto with respect to the subject matter thereof and shall constitute the
entire agreement among the parties hereto with respect to the subject matter
thereof, superseding all prior oral or written understandings. SECTION 10.2
Notices, etc. All notices and other communications hereunder shall, unless
otherwise stated herein, be in writing (which shall include facsimile
communication) and shall be faxed or delivered to each party hereto, at its
address or facsimile number set forth under its name on Schedule IV hereof or at
such other address or facsimile number as shall be designated by such party in a
written notice to the other parties hereto or in the case of the Administrative
Agent, any Lender or any Group Agent, at their respective address for notices
pursuant to the Receivables Financing Agreement. Notices and communications
shall be effective when sent (and shall be followed by hard copy sent by regular
mail), and notices and communications sent by other means shall be effective
when received. SECTION 10.3 No Waiver; Cumulative Remedies. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law.
Without limiting the foregoing, Applied Industrial and each Originator hereby
authorizes the Buyer, the Administrative Agent, each Lender and each Group Agent
(collectively, the “Set-off Parties”), at any time and from time to time, to the
fullest extent permitted by law, to set off, against any obligations of Applied
Industrial or such Originator to such Set-off Party arising in connection with
the Transaction Documents (including, without limitation, amounts payable
pursuant to Section 9.1) that are then due and payable or that are not then due
and payable but have accrued, any and all deposits 33 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118039.jpg]
(general or special, time or demand, provisional or final) at any time held by,
and any and all indebtedness at any time owing by, any Set-off Party to or for
the credit or the account of Applied Industrial or such Originator. SECTION 10.4
Binding Effect; Assignability. This Agreement shall be binding upon and inure to
the benefit of the Buyer and each Originator and their respective successors and
permitted assigns. No Originator may assign any of its rights hereunder or any
interest herein without the prior written consent of the Buyer, the
Administrative Agent and each Group Agent, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX and Section 10.6 shall be continuing and
shall survive any termination of this Agreement. SECTION 10.5 GOVERNING LAW.
THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER CONFLICTS OF LAW PROVISIONS
THEREOF, EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
PRIORITY OF THE INTERESTS OF THE BUYER, THE ADMINISTRATIVE AGENT OR ANY LENDER
IN THE RECEIVABLES AND THE RELATED RIGHTS IS GOVERNED BY THE LAWS OF A
JURISDICTION OTHER THAN THE STATE OF NEW YORK). SECTION 10.6 Costs, Expenses and
Taxes. In addition to the obligations of the Originators under Article IX, each
Originator, severally and for itself alone, and Applied Industrial, jointly and
severally with each Originator, agrees to pay on demand: (a) to the Buyer (and
any successor and permitted assigns thereof) and any third-party beneficiary of
the Buyer’s rights hereunder all reasonable out-of-pocket costs and expenses in
connection with the preparation, negotiation, execution, delivery and
administration of this Agreement and the other Transaction Documents (together
with all amendments, restatements, supplements, consents and waivers, if any,
from time to time hereto), including, without limitation, (i) the reasonable
Attorney Costs for the Buyer (and any successor and permitted assigns thereof)
and any third-party beneficiary of the Buyer’s rights hereunder with respect
thereto and with respect to advising any such Person as to their rights and
remedies under this Agreement and the other Transaction Documents and (ii)
reasonable accountants’, auditors’ and consultants’ fees and expenses for the
Buyer (and any successor and permitted assigns thereof) and any third-party
beneficiary of the Buyer’s rights hereunder and the fees and charges of any
nationally recognized statistical rating agency incurred in connection with the
administration and maintenance of this Agreement or advising any such Person as
to their rights and remedies under this Agreement or as to any actual or
reasonably claimed breach of this Agreement or any other Transaction Document;
34 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118040.jpg]
(b) to the Buyer (and any successor and permitted assigns thereof) and any
third-party beneficiary of the Buyer’s rights hereunder all reasonable
out-of-pocket costs and expenses (including reasonable Attorney Costs), of any
such Person incurred in connection with the enforcement of any of their
respective rights or remedies under the provisions of this Agreement and the
other Transaction Documents; and (c) all stamp, franchise and other taxes and
fees payable in connection with the execution, delivery, filing and recording of
this Agreement or the other Transaction Documents to be delivered hereunder, and
agrees to indemnify each Purchase and Sale Indemnified Party against any
liabilities with respect to or resulting from any delay in paying or omitting to
pay such taxes and fees. SECTION 10.7 CONSENT TO JURISDICTION. (a) EACH PARTY
HERETO HEREBY IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BUYER AND THE
SERVICER, THE EXCLUSIVE JURISDICTION AND (II) WITH RESPECT TO ANY ORIGINATOR,
THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN
NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT, AND EACH PARTY HERETO
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING (I) IF BROUGHT BY THE BUYER OR THE SERVICER, SHALL BE HEARD AND
DETERMINED, AND (II) IF BROUGHT BY ANY ORIGINATOR, MAY BE HEARD AND DETERMINED,
IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY ORIGINATOR OR ANY OF THEIR RESPECTIVE PROPERTIES IN THE
COURTS OF OTHER JURISDICTIONS. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. (b) EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND
ALL PROCESS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH
PROCESS TO IT AT ITS ADDRESS SPECIFIED IN SCHEDULE IV. NOTHING IN THIS SECTION
10.7 SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT
PARTY TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY LAW. SECTION 10.8
WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT
PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE) IN 35 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118041.jpg]
ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT OR ANY
OTHER TRANSACTION DOCUMENT. SECTION 10.9 Captions and Cross References;
Incorporation by Reference. The various captions (including, without limitation,
the table of contents) in this Agreement are included for convenience only and
shall not affect the meaning or interpretation of any provision of this
Agreement. References in this Agreement to any underscored Article, Section,
Schedule or Exhibit are to such Article, Section, Schedule or Exhibit of this
Agreement, as the case may be. The Schedules and Exhibits hereto are hereby
incorporated by reference into and made a part of this Agreement. SECTION 10.10
Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement. Delivery of an executed counterpart hereof by facsimile or other
electronic means shall be equally effective as delivery of an originally
executed counterpart. SECTION 10.11 Acknowledgment and Agreement. By execution
below, each Originator expressly acknowledges and agrees that all of the Buyer’s
rights, title, and interests in, to, and under this Agreement (but not its
obligations), shall be assigned by the Buyer to the Administrative Agent (for
the benefit of the Lenders) pursuant to the Receivables Financing Agreement, and
each Originator consents to such assignment. Each of the parties hereto
acknowledges and agrees that the Lenders, the Group Agents and the
Administrative Agent are third-party beneficiaries of the rights of the Buyer
arising hereunder and under the other Transaction Documents to which any
Originator is a party, and notwithstanding anything to the contrary contained
herein or in any other Transaction Document, during the occurrence and
continuation of an Event of Default under the Receivables Financing Agreement,
the Administrative Agent, and not the Buyer, shall have the sole right to
exercise all such rights and related remedies. SECTION 10.12 No Proceeding. Each
Originator hereby agrees that it will not institute, or join any other Person in
instituting, against the Buyer any Insolvency Proceeding for at least one year
and one day following the Final Payout Date. Each Originator further agrees that
notwithstanding any provisions contained in this Agreement to the contrary, the
Buyer shall not, and shall not be obligated to, pay any amount in respect of any
Subordinated Note or otherwise to such Originator pursuant to this Agreement
unless the Buyer has received funds which may, subject to Section 3.01 of the
Receivables Financing Agreement, be used to make such payment. Any amount which
the Buyer does not pay pursuant to the operation of the preceding sentence shall
not constitute a claim (as defined in §101 of the Bankruptcy Code) against or
corporate obligation of the Buyer by such Originator for any such insufficiency
unless and until the provisions of the foregoing sentence are satisfied. The
agreements in this Section 10.12 shall survive any termination of this
Agreement. SECTION 10.13 Mutual Negotiations. This Agreement and the other
Transaction Documents are the product of mutual negotiations by the parties
thereto and their counsel, and no party shall be deemed the draftsperson of this
Agreement or any other Transaction Document or any provision hereof or thereof
or to have provided the same. Accordingly, in the event of any 36 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118042.jpg]
inconsistency or ambiguity of any provision of this Agreement or any other
Transaction Document, such inconsistency or ambiguity shall not be interpreted
against any party because of such party’s involvement in the drafting thereof.
SECTION 10.14 Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction. SECTION 10.15 Limited
Recourse. Except as explicitly set forth herein, the obligations of the Buyer
under this Agreement or any other Transaction Documents to which it is a party
are solely the obligations of the Buyer. No recourse under any Transaction
Document shall be had against, and no liability shall attach to, any officer,
employee, director, or beneficiary, whether directly or indirectly, of the
Buyer. The agreements in this Section 10.15 shall survive any termination of
this Agreement. [Signature Pages Follow] 37 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118043.jpg]




--------------------------------------------------------------------------------



 
[pncpsa83118044.jpg]




--------------------------------------------------------------------------------



 
[pncpsa83118045.jpg]
Schedule I LIST AND LOCATION OF EACH ORIGINATOR Originator Location Applied
Industrial Technologies, Inc. Ohio Applied Industrial Technologies - CA LLC
Delaware Applied Industrial Technologies -- PA LLC Pennsylvania Applied
Industrial Technologies - Dixie, Inc. Tennessee Schedule I-1 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118046.jpg]
Schedule II LOCATION OF BOOKS AND RECORDS OF ORIGINATORS Originator Location of
Books and Records Applied Industrial Technologies, Inc. One Applied Plaza,
MS-56, Cleveland, Ohio 44115 Applied Industrial Technologies - CA LLC One
Applied Plaza, MS-56, Cleveland, Ohio 44115 Applied Industrial Technologies --
PA LLC One Applied Plaza, MS-56, Cleveland, Ohio 44115 Applied Industrial
Technologies - Dixie, Inc. One Applied Plaza, MS-56, Cleveland, Ohio 44115
Schedule II-1 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118047.jpg]
Schedule III TRADE NAMES With respect to Applied Industrial Technologies, Inc.:
1. Packaged Merchandise Co. 2. Omnex 3. Applied Industrial Technologies Schedule
III-1 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118048.jpg]
Schedule IV NOTICE ADDRESSES (A) in the case of the Buyer, at the following
address: AIT Receivables LLC One Applied Plaza, MS-4 Cleveland, Ohio 44115
Attention: Shaun McElhannon, CTP Telephone: (216) 426-4887 Facsimile: (216)
426-4826 Email: smcelhannon@applied.com (B) in the case of the Servicer, at the
following address: Applied Industrial Technologies, Inc. One Applied Plaza,
MS-56 Cleveland, Ohio 44115 Attention: Fred D. Bauer, Esq. Telephone: (216)
426-4000 Facsimile: (216) 426-4826 Email: fbauer@applied.com (C) in the case of
each Originator, at the following addresses: Applied Industrial Technologies,
Inc. One Applied Plaza, MS-56 Cleveland, Ohio 44115 Attention: Fred D. Bauer,
Esq. Telephone: (216) 426-4000 Facsimile: (216) 426-4826 Email:
fbauer@applied.com Applied Industrial Technologies - CA LLC One Applied Plaza,
MS-56 Cleveland, Ohio 44115 Attention: Fred D. Bauer, Esq. Telephone: (216)
426-4000 Facsimile: (216) 426-4826 Email: fbauer@applied.com Applied Industrial
Technologies -- PA LLC One Applied Plaza, MS-56 Cleveland, Ohio 44115 Attention:
Fred D. Bauer, Esq. Telephone: (216) 426-4000 Schedule IV-1 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118049.jpg]
Facsimile: (216) 426-4826 Email: fbauer@applied.com Applied Industrial
Technologies - Dixie, Inc. One Applied Plaza, MS-56 Cleveland, Ohio 44115
Attention: Fred D. Bauer, Esq. Telephone: (216) 426-4000 Facsimile: (216)
426-4826 Email: fbauer@applied.com Schedule IV-2 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118050.jpg]
Exhibit A FORM OF PURCHASE REPORT Originator: [Name of Originator] Purchaser:
AIT Receivables LLC Payment Date: ________________ ___, 20___ 1. Outstanding
Balance of Receivables Purchased: 2. Fair Market Value Discount: 1⁄{1 + (Prime
Rate x Days’ Sales Outstanding)} 365 Where: Prime Rate = __________ Days’ Sales
Outstanding = __________ 3. Purchase Price (1 x 2) = $ __________ 4. Reductions
in the Purchase Price = $ __________ 5. Net Purchase Price (3 – 4) = $
__________ Exhibit A-1 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118051.jpg]
Exhibit B FORM OF SUBORDINATED NOTE New York, New York [____], 20[__] FOR VALUE
RECEIVED, the undersigned, AIT RECEIVABLES LLC, a Delaware limited liability
company (the “Buyer”), promises to pay to the order of [________________], a
[______________] (the “Originator”), on the terms and subject to the conditions
set forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid Purchase Price of all Receivables purchased by the Buyer from
the Originator pursuant to such Purchase and Sale Agreement, as such unpaid
Purchase Price is shown in the records of the Servicer. 1. Purchase and Sale
Agreement. This Subordinated Note is one of the Subordinated Notes described in,
and is subject to the terms and conditions set forth in, that certain Purchase
and Sale Agreement dated as of August 31, 2018 (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Purchase
and Sale Agreement”), among the Buyer, Applied Industrial Technologies, Inc., as
Servicer, the Originator, and the other originators from time to time party
thereto. Reference is hereby made to the Purchase and Sale Agreement for a
statement of certain other rights and obligations of the Buyer and the
Originator. 2. Definitions. Capitalized terms used (but not defined) herein have
the meanings assigned thereto in the Purchase and Sale Agreement and in Article
I of the Receivables Financing Agreement (as defined in the Purchase and Sale
Agreement). In addition, as used herein, the following terms have the following
meanings: “Bankruptcy Proceedings” has the meaning set forth in clause (b) of
paragraph 9 hereof. “Final Maturity Date” means the Payment Date immediately
following the date that falls one year and one day after the Termination Date.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Buyer in its sole discretion. “Senior Interest Holders” means,
collectively, the Lenders, the Group Agents, the Administrative Agent, the
Borrower Indemnified Parties, the Servicer Indemnified Parties and the Affected
Persons. “Senior Interests” means, collectively, (i) the Aggregate Interest,
(ii) the Aggregate Capital, (iii) the fees referred to in Section 2.03 of the
Receivables Financing Agreement, (iv) all amounts payable pursuant to Sections
4.01, 4.02, 4.03, 12.01 or 13.04 of the Receivables Financing Agreement and (v)
all other obligations of the Buyer and Exhibit B-1 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118052.jpg]
the Servicer that are due and payable, to (a) the Lenders, the Group Agents, the
Administrative Agent and their respective successors, permitted transferees and
assigns arising in connection with the Transaction Documents and (b) any
Borrower Indemnified Party, Servicer Indemnified Party or Affected Person
arising in connection with the Receivables Financing Agreement or any other
Transaction Document, in each case, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all Interest accruing on any such
amount after the commencement of any Bankruptcy Proceedings, notwithstanding any
provision or rule of law that might restrict the rights of any Senior Interest
Holder, as against the Buyer or anyone else, to collect such interest.
“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof. 3. Interest. Subject to the Subordination Provisions set
forth below, the Buyer promises to pay interest on this Subordinated Note as
follows: to (but excluding) the date on which the entire aggregate unpaid
Purchase Price is fully paid, the aggregate unpaid Purchase Price from time to
time outstanding shall bear interest at a rate per annum equal to the Prime
Rate. 4. Interest Payment Dates. Subject to the Subordination Provisions set
forth below, the Buyer shall pay accrued interest on this Subordinated Note on
each Monthly Settlement Date, and shall pay accrued interest on the amount of
each principal payment made in cash on a date other than a Monthly Settlement
Date at the time of such principal payment. 5. Basis of Computation. Interest
accrued hereunder shall be computed for the actual number of days elapsed on the
basis of a 365- or 366-day year, as the case may be. 6. Principal Payment Dates.
Subject to the Subordination Provisions set forth below, payments of the
principal amount of this Subordinated Note shall be made as follows: (a) The
principal amount of this Subordinated Note shall be reduced by an amount equal
to each payment deemed made pursuant to Section 3.3 of the Purchase and Sale
Agreement. (b) The entire outstanding principal amount of this Subordinated Note
shall be paid on the Final Maturity Date. (c) Subject to the Subordination
Provisions set forth below, the principal amount of and accrued interest on this
Subordinated Note may be prepaid by, and in the sole discretion of the Buyer, on
any Business Day without premium or penalty. 7. Payment Mechanics. All payments
of principal and interest hereunder are to be made in lawful money of the United
States of America in the manner specified in Article III of the Purchase and
Sale Agreement. 8. Enforcement Expenses. In addition to and not in limitation of
the foregoing, but subject to the Subordination Provisions set forth below and
to any limitation imposed by Exhibit B-2 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118053.jpg]
Applicable Law, the Buyer agrees to pay all expenses, including Attorney Costs,
incurred by the Originator in seeking to collect any amounts payable hereunder
which are not paid when due. 9. Subordination Provisions. The Buyer covenants
and agrees, and the Originator and any other holder of this Subordinated Note
(collectively, the Originator and any such other holder are called the
“Holder”), by its acceptance of this Subordinated Note, likewise covenants and
agrees on behalf of itself and any Holder, that the payment of the principal
amount of and interest on this Subordinated Note is hereby expressly
subordinated in right of payment to the payment and performance of the Senior
Interests to the extent and in the manner set forth in the following clauses of
this paragraph 9: (a) No payment or other distribution of the Buyer’s assets of
any kind or character, whether in cash, securities, or other rights or property,
shall be made on account of this Subordinated Note except to the extent such
payment or other distribution is (i) permitted under Section 7.01(r) of the
Receivables Financing Agreement or (ii) made pursuant to clause (a), (b) or (c)
of paragraph 6 of this Subordinated Note; (b) In the event of any dissolution,
winding up, liquidation, readjustment, reorganization or other similar event
relating to the Buyer, whether voluntary or involuntary, partial or complete,
and whether in bankruptcy, insolvency or receivership proceedings, or upon an
assignment for the benefit of creditors, or any other marshalling of the assets
and liabilities of the Buyer or any sale of all or substantially all of the
assets of the Buyer other than as permitted by the Purchase and Sale Agreement
(such proceedings being herein collectively called “Bankruptcy Proceedings”),
the Senior Interests shall first be paid and performed in full and in cash
before the Originator shall be entitled to receive and to retain any payment or
distribution in respect of this Subordinated Note. In order to implement the
foregoing: (i) all payments and distributions of any kind or character in
respect of this Subordinated Note to which the Holder would be entitled except
for this clause (b) shall be made directly to the Administrative Agent (for the
benefit of the Senior Interest Holders); (ii) the Holder shall promptly file a
claim or claims, in the form required in any Bankruptcy Proceedings, for the
full outstanding amount of this Subordinated Note, and shall use commercially
reasonable efforts to cause said claim or claims to be approved and all payments
and other distributions in respect thereof to be made directly to the
Administrative Agent (for the benefit of the Senior Interest Holders) until the
Senior Interests shall have been paid and performed in full and in cash; and
(iii) the Holder hereby irrevocably agrees that the Administrative Agent (acting
on behalf of the Lenders), may in the name of the Holder or otherwise, demand,
sue for, collect, receive and receipt for any and all such payments or
distributions, and file, prove and vote or consent in any such Bankruptcy
Proceedings with respect to any and all claims of the Holder relating to this
Subordinated Note, in each case until the Senior Interests shall have been paid
and performed in full and in cash; (c) In the event that the Holder receives any
payment or other distribution of any kind or character from the Buyer or from
any other source whatsoever, in respect of this Subordinated Note, other than as
expressly permitted by the terms of this Subordinated Note, such payment or
other distribution shall be received in trust for the Exhibit B-3 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118054.jpg]
Senior Interest Holders and shall be turned over by the Holder to the
Administrative Agent (for the benefit of the Senior Interest Holders) forthwith.
The Holder will mark its books and records so as clearly to indicate that this
Subordinated Note is subordinated in accordance with the terms hereof. All
payments and distributions received by the Administrative Agent in respect of
this Subordinated Note, to the extent received in or converted into cash, may be
applied by the Administrative Agent (for the benefit of the Senior Interest
Holders) first to the payment of any and all expenses (including Attorney Costs)
paid or incurred by the Senior Interest Holders in enforcing these Subordination
Provisions, or in endeavoring to collect or realize upon this Subordinated Note,
and any balance thereof shall, solely as between the Originator and the Senior
Interest Holders, be applied by the Administrative Agent (in the order of
application set forth in Section 3.01(a) of the Receivables Financing Agreement)
toward the payment of the Senior Interests; but as between the Buyer and its
creditors, no such payments or distributions of any kind or character shall be
deemed to be payments or distributions in respect of the Senior Interests; (d)
Notwithstanding any payments or distributions received by the Senior Interest
Holders in respect of this Subordinated Note, while any Bankruptcy Proceedings
are pending the Holder shall not be subrogated to the then existing rights of
the Senior Interest Holders in respect of the Senior Interests until the Senior
Interests have been paid and performed in full and in cash. If no Bankruptcy
Proceedings are pending, the Holder shall only be entitled to exercise any
subrogation rights that it may acquire (by reason of a payment or distribution
to the Senior Interest Holders in respect of this Subordinated Note) to the
extent that any payment arising out of the exercise of such rights would be
permitted under Section 7.01(r) of the Receivables Financing Agreement; (e)
These Subordination Provisions are intended solely for the purpose of defining
the relative rights of the Holder, on the one hand, and the Senior Interest
Holders on the other hand. Nothing contained in these Subordination Provisions
or elsewhere in this Subordinated Note is intended to or shall impair, as
between the Buyer, its creditors (other than the Senior Interest Holders) and
the Holder, the Buyer’s obligation, which is unconditional and absolute, to pay
the Holder the principal of and interest on this Subordinated Note as and when
the same shall become due and payable in accordance with the terms hereof or to
affect the relative rights of the Holder and creditors of the Buyer (other than
the Senior Interest Holders); (f) The Holder shall not, until the Senior
Interests have been paid and performed in full and in cash, (i) cancel, waive,
forgive, transfer or assign, or commence legal proceedings to enforce or
collect, or subordinate to any obligation of the Buyer, howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, or now
or hereafter existing, or due or to become due, other than the Senior Interests,
this Subordinated Note or any rights in respect hereof or (ii) convert this
Subordinated Note into an equity interest in the Buyer, unless the Holder shall,
in either case, have received the prior written consent of the Administrative
Agent; (g) The Holder shall not, without the advance written consent of the
Administrative Agent and each Lender, commence, or join with any other Person in
Exhibit B-4 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118055.jpg]
commencing, any Bankruptcy Proceedings with respect to the Buyer until at least
one year and one day shall have passed since the Senior Interests shall have
been paid and performed in full and in cash; (h) If, at any time, any payment
(in whole or in part) of any Senior Interest is rescinded or must be restored or
returned by a Senior Interest Holder (whether in connection with Bankruptcy
Proceedings or otherwise), these Subordination Provisions shall continue to be
effective or shall be reinstated, as the case may be, as though such payment had
not been made; (i) Each of the Senior Interest Holders may, from time to time,
at its sole discretion, without notice to the Holder, and without waiving any of
its rights under these Subordination Provisions, take any or all of the
following actions: (i) retain or obtain an interest in any property to secure
any of the Senior Interests; (ii) retain or obtain the primary or secondary
obligations of any other obligor or obligors with respect to any of the Senior
Interests; (iii) extend or renew for one or more periods (whether or not longer
than the original period), alter or exchange any of the Senior Interests, or
release or compromise any obligation of any nature with respect to any of the
Senior Interests; (iv) amend, supplement, amend and restate, or otherwise modify
any Transaction Document; and (v) release its security interest in, or
surrender, release or permit any substitution or exchange for all or any part of
any rights or property securing any of the Senior Interests, or extend or renew
for one or more periods (whether or not longer than the original period), or
release, compromise, alter or exchange any obligations of any nature of any
obligor with respect to any such rights or property; (j) The Holder hereby
waives: (i) notice of acceptance of these Subordination Provisions by any of the
Senior Interest Holders; (ii) notice of the existence, creation, non-payment or
non-performance of all or any of the Senior Interests; and (iii) all diligence
in enforcement, collection or protection of, or realization upon, the Senior
Interests, or any thereof, or any security therefor; (k) Each of the Senior
Interest Holders may, from time to time, on the terms and subject to the
conditions set forth in the Transaction Documents to which such Persons are
party, but without notice to the Holder, assign or transfer any or all of the
Senior Interests, or any interest therein; and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Senior Interests shall be and remain Senior Interests for the purposes of these
Subordination Provisions, and every immediate and successive assignee or
transferee of any of the Senior Interests or of any interest of such assignee or
transferee in the Senior Interests shall be entitled to the benefits of these
Subordination Provisions to the same extent as if such assignee or transferee
were the assignor or transferor; and (l) These Subordination Provisions
constitute a continuing offer from the Holder to all Persons who become the
holders of, or who continue to hold, Senior Interests; and these Subordination
Provisions are made for the benefit of the Senior Interest Holders, and the
Administrative Agent may proceed to enforce such provisions on behalf of each of
such Persons. Exhibit B-5 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118056.jpg]
10. General. No failure or delay on the part of the Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any such power or right preclude any other or further
exercise thereof or the exercise of any other power or right. No amendment,
modification or waiver of, or consent with respect to, any provision of this
Subordinated Note shall in any event be effective unless (i) the same shall be
in writing and signed and delivered by the Buyer and the Holder and (ii) all
consents required for such actions under the Transaction Documents shall have
been received by the appropriate Persons. 11. Maximum Interest. Notwithstanding
anything in this Subordinated Note to the contrary, the Buyer shall never be
required to pay unearned interest on any amount outstanding hereunder and shall
never be required to pay interest on the principal amount outstanding hereunder
at a rate in excess of the maximum nonusurious interest rate that may be
contracted for, charged or received under applicable federal or state law (such
maximum rate being herein called the “Highest Lawful Rate”). If the effective
rate of interest which would otherwise be payable under this Subordinated Note
would exceed the Highest Lawful Rate, or if the holder of this Subordinated Note
shall receive any unearned interest or shall receive monies that are deemed to
constitute interest which would increase the effective rate of interest payable
by the Buyer under this Subordinated Note to a rate in excess of the Highest
Lawful Rate, then (i) the amount of interest which would otherwise be payable by
the Buyer under this Subordinated Note shall be reduced to the amount allowed by
Applicable Law, and (ii) any unearned interest paid by the Buyer or any interest
paid by the Buyer in excess of the Highest Lawful Rate shall be refunded to the
Buyer. Without limitation of the foregoing, all calculations of the rate of
interest contracted for, charged or received by the Originator under this
Subordinated Note that are made for the purpose of determining whether such rate
exceeds the Highest Lawful Rate applicable to the Originator (such Highest
Lawful Rate being herein called the “Originator’s Maximum Permissible Rate”)
shall be made, to the extent permitted by usury laws applicable to the
Originator (now or hereafter enacted), by amortizing, prorating and spreading in
equal parts during the actual period during which any amount has been
outstanding hereunder all interest at any time contracted for, charged or
received by the Originator in connection herewith. If at any time and from time
to time (i) the amount of interest payable to the Originator on any date shall
be computed at the Originator’s Maximum Permissible Rate pursuant to the
provisions of the foregoing sentence and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to the
Originator would be less than the amount of interest payable to the Originator
computed at the Originator’s Maximum Permissible Rate, then the amount of
interest payable to the Originator in respect of such subsequent interest
computation period shall continue to be computed at the Originator’s Maximum
Permissible Rate until the total amount of interest payable to the Originator
shall equal the total amount of interest which would have been payable to the
Originator if the total amount of interest had been computed without giving
effect to the provisions of the foregoing sentence. 12. No Negotiation. This
Subordinated Note is not negotiable. 13. Governing Law. THIS SUBORDINATED NOTE,
INCLUDING THE RIGHTS AND DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL Exhibit B-6 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118057.jpg]
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF). 14. Captions. Paragraph captions used in
this Subordinated Note are for convenience only and shall not affect the meaning
or interpretation of any provision of this Subordinated Note. [Signature Page
Follows] Exhibit B-7 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118058.jpg]
IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above. AIT RECEIVABLES LLC, as the Buyer By: Name:
Title: Exhibit B-8 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118059.jpg]
Exhibit C FORM OF JOINDER AGREEMENT THIS JOINDER AGREEMENT, dated as of
___________, 20___ (this “Agreement”) is executed by__________, a ______________
organized under the laws of __________ (the “Additional Originator”), with its
principal place of business located at __________. BACKGROUND: A. AIT
RECEIVABLES LLC, a Delaware limited liability company (the “Buyer”) and the
various entities from time to time party thereto, as Originators (collectively,
the “Originators”), have entered into that certain Purchase and Sale Agreement,
dated as of August 31, 2018 (as amended, restated, supplemented or otherwise
modified through the date hereof, and as it may be further amended, restated,
supplemented or otherwise modified from time to time, the “Purchase and Sale
Agreement”). B. The Additional Originator desires to become an Originator
pursuant to Section 4.3 of the Purchase and Sale Agreement. NOW, THEREFORE, in
consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Additional
Originator hereby agrees as follows: SECTION 1. Definitions. Capitalized terms
used in this Agreement and not otherwise defined herein shall have the meanings
assigned thereto in the Purchase and Sale Agreement or in the Receivables
Financing Agreement (as defined in the Purchase and Sale Agreement). SECTION 2.
Transaction Documents. The Additional Originator hereby agrees that it shall be
bound by all of the terms, conditions and provisions of, and shall be deemed to
be a party to (as if it were an original signatory to), the Purchase and Sale
Agreement and each of the other relevant Transaction Documents. From and after
the later of the date hereof and the date that the Additional Originator has
complied with all of the requirements of Section 4.3 of the Purchase and Sale
Agreement, the Additional Originator shall be an Originator for all purposes of
the Purchase and Sale Agreement and all other Transaction Documents. The
Additional Originator hereby acknowledges that it has received copies of the
Purchase and Sale Agreement and the other Transaction Documents. SECTION 3.
Representations and Warranties. The Additional Originator hereby makes all of
the representations and warranties set forth in Article V (to the extent
applicable) of the Purchase and Sale Agreement as of the date hereof (unless
such representations or warranties relate to an earlier date, in which case as
of such earlier date), as if such representations and warranties were fully set
forth herein. The Additional Originator hereby represents and warrants that its
“location” (as defined in the applicable UCC) is [____________________], and the
offices where the Additional Originator keeps all of its books and records
concerning the Receivables and Related Security is as follows: Exhibit C-1
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118060.jpg]
___________________________ ___________________________
___________________________ SECTION 4. Miscellaneous. This Agreement, including
the rights and duties of the parties hereto, shall be governed by, and construed
in accordance with, the laws of the State of New York (including Sections 5-1401
and 5-1402 of the General Obligations Law of the State of New York, but without
regard to any other conflicts of law provisions thereof). This Agreement is
executed by the Additional Originator for the benefit of the Buyer, and its
assigns, and each of the foregoing parties may rely hereon. This Agreement shall
be binding upon, and shall inure to the benefit of, the Additional Originator
and its successors and permitted assigns. [Signature Pages Follow] Exhibit C-2
107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118061.jpg]
IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written. [[NAME
OF ADDITIONAL ORIGINATOR]], as the Additional Originator By: Name: Title:
Consented to: AIT RECEIVABLES LLC, as the Borrower By: Name: Title: Acknowledged
by: PNC BANK, NATIONAL ASSOCIATION, as the Administrative Agent and a Group
Agent By: Name: Title: REGIONS BANK, as a Group Agent By: Name: Title: Exhibit
C-3 107601487\V-5



--------------------------------------------------------------------------------



 
[pncpsa83118062.jpg]
APPLIED INDUSTRIAL TECHNOLOGIES, INC., as the Servicer By: Name: Title: By:
Name: Title: Exhibit C-4 107601487\V-5



--------------------------------------------------------------------------------



 